                              BUSINESS AUTO DECLARATIONS
JAMES RIVER INSURANCE COMPANY
                                                              sp
6641 WEST BROAD STREET
SUITE 300                                         JAMES  RIVER
                                                    INSURANCE
                                                                                       Policy Number: CA436100MO-01
RICHMOND, VA 23230

   ITEM ONE
                  Rasier LLC, Rasier-CA LLC,
                  Rasier-DC LLC. and                             Mailing             1455 Market Street, 4" Floor
   Named Insured: Rasier-PA LLC                                  Address:            San Francisco, CA 94103
   Policy Period:
   From:        3/1/2016
   To:          3/1/2017                 At 12:01 AM Standard Time at your mailing address shown above
   Form Of Business:
    ['[corporation                              [X]Limited Liability Company             D Individual
    D  Partnership
   ~=------------=:;;_
                                                ]_] other:
                                                                                ---------------------!
    Premium shown is payable at
    inception:
    Audit Period (If Applicable): [] Annually                ]] semiannually        [] auarterly       [x] Monthly
   IN RETURN FOR THE PAYMENT OF THE PREMIUM, IN RELIANCE UPON THE STATEMENTS IN
   THE APPLICATION(S) AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE WITH
   YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

   ITEM TWO
   Schedule of Coverages and Covered Autos
   This policy provides only those coverages where a charge is shown in the premium column below. Each of these
   coverages will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a
   particular coverage by the entry of one or more of the symbols from the Covered Autos Section of the Business Auto
   Cove rage Form next to the name of the coverage.




    Liability                                                     $ 1,000,000
    Personal Injury                                 10            Separately Stated In Each
    Protection                                                    Personal Injury Protection
    (Or Equivalent                                                Endorsement
    No-fault Coverage)
    Uninsured Motorists (UM)                        10            $ 1,000,000
    Underinsured Motorists (UIM)                    10
    (When Not Included In UM Coverage)                                111 111



                                               Not Covered        Actual Cash Value or Cost of
                                                                  Repair, Whichever is Less, Minus
    Physical Damage                                               $                      Deductible
    Comprehensive Coverage                                        For Each Covered Auto, But No
                                                                                                      $ Not Covered
                                                                  Deductible Applies to Loss
                                                                  Caused By Fire or Lightning
    Physical Damage Specified                  Not Covered        Actual Cash Value or Cost of
    Causes of Loss                                                Repair, Whichever is Less, Minus
    Coverage                                                      $                      Deductible
                                                                                                      $ Not Covered
                                                                  For Each Covered Auto, for Loss
                                                                  Caused By Mischief or Vandalism



                         Philip S Hagan License #348776                                                             EXHIBIT A
                         This is evidence of ins,{arc,-procured and developed under the Missouri
JA2003US 12-14
                         Surplus Lines Laws. 'tis NOT' covered by the Missouri Guaranty Association. The
                         insurer is not licensed by the state of Missouri and is not subject to its supervision.
 Physical Damage Collision             Not Covered        Actual Cash Value or Cost of
Coverage                                                  Repair, Whichever is Less, Minus
                                                                                             $ Not Covered
                                                          $                     Deductible
                                                          For Each Covered Auto




Vehicles described below are covered "autos" but only for the Physical Damage Coverage where a premium is
shown on the Declarations and only for the Limit(s) designated in the Declarations for such premium charge.

None

                                                         Premium From Endorsements
                gg           g                   a
                                                              Estimated Total Premiu
                      u           I II   gg gl

 ..                   H
                                                          Company Fee

                                  II
                             I
                      I      I
                      II     II   II




                                                     Surplus Lines Tax
                                                     Stamping Office Tax
                                                     Total Premium

                                                     ENDORSEMENTS
ENDORSEMENTS ATTACHED TO THIS POLICY:
      I
   See attached schedule A- Schedule of Forms                                                                I
THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGE FORM(S)
AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY.




JA2003US 12-14                                       Page 2 of 2
                            SCHEDULE A REVISED
                  FORMS AND ENDORSEMENTS THAT APPLY TO THIS POLICY:

POLICY NO.    CA4361 00MO-01

FORM NUMBER             TITLE
Mandatory Forms
JA2003US 12 14                                 Business Auto Declarations
JA000lUS 10 14                                 Business   Auto -Schedule A
CA 00 01 10 13                                 Business Auto Coverage Form
JA5401US 03 13                                 Common Policy Conditions
JA5404US 10 14                                 Premium Audit Conditions Amended
IL 00 21 09 08                                 Nuclear Energy Liability Exclusion
CA 23 84 10 13                                 Exclusion - Terrorism
ISO Forms
CA9954 10 13 Covered Auto Symbols


Additional Interests & Waiver of Subrogation
JA5206US 12-14 Additional Insured - Government Entities by Contract
JA5201US 12-14 Additional Insured Endorsement - Uber
JA5201US 10 14 Additional Insured - Scheduled - City of Kansas City
JA5201US 10 14 Additional Insured - Scheduled - City of Columbia
Limitations
JA5307US 12-14 Limitation of Coverage to State - Rides Originating

Exclusions
JA5608US 02-16 Exclusion of Liability - Other Commercial Auto Insurance Policies

State Mandatory Forms
CA0165 10-13 Missouri Changes
       Jl

UM/UIM/PIP Forms
CA2104 10 13 Missouri Uninsured Motorists Coverage

Other Forms
JA5309US 02-16 Transportation Network Company, Transportation Network Partner, Rideshare
Driver Endorsement
AP1015US 03-06 Cancellation and Non Renewal Notice to Third Party- City of Kansas City
AP1015US 03-06 Cancellation and Non Renewal Notice to Third Party-City of Columbia
Endorsement 1 - Removes PIP and UlM from Declarations
Endorsement 2 - Adding CA3104 10 13 Missouri Underinsured Motorists Coverage




JAOOO1US 10-14                               Page 1 of 1
                                                                                              COMMERCIAL AUTO
                                                                                                     CA 00 01 10 13

                         BUSINESS AUTO COVERAGE FORM
Various provisions in this policy restrict coverage.         SECTION I-- COVERED AUTOS
Read the entire policy carefully to determine rights,        Item Two of the Declarations shows the "autos" that
duties and what is and is not covered.                       are covered "autos" for each of your coverages. The
Throughout this policy the words "you" and "your"            following numerical symbols describe the "autos" that
refer to the Named Insured shown in the Declarations.        may be covered "autos". The symbols entered next to
The words "we", "us" and "our" refer to the company          a coverage on the Declarations designate the only
providing this insurance.                                    "autos" that are covered "autos".
other words and phrases that appear in quotation             A. Description Of Covered Auto Designation
marks have special meaning. Refer to Section V-                  Symbols
Definitions.

 Symbol                             Description Of Covered Auto Designation Symbols
     1         Any "Auto"
     2         Owned "Autos"   Only those "autos" you own (and for Covered Autos Liability Coverage any
               Only            "trailers" you don't own while attached to power units you own). This includes
                               those "autos" you acquire ownership of after the policy begins.
     3         Owned Private   Only the private passenger "autos" you own. This includes those private
               Passenger       passenger "autos" you acquire ownership of after the policy begins.
               "Autos" Only
     4         Owned           Only those "autos" you own that are not of the private passenger type (and for
               "Autos" Other   Covered Autos Liability Coverage any "trailers" you don't own while attached to
               Than Private    power units you own). This includes those "autos" not of the private passenger
               Passenger       type you acquire ownership of after the policy begins.
               "Autos" Onlv
     5         Owned "Autos"   Only those "autos" you own that are required to have no-fault benefits in the state
               Subject To      where they are licensed or principally garaged. This includes those "autos" you
               No-fault        acquire ownership of after the policy begins provided they are required to have no-
                               fault benefits in the state where they are licensed or principally garaged.
     6         Owned "Autos"   Only those "autos" you own that because of the law in the state where they are
               Subject To A    licensed or principally garaged are required to have and cannot reject Uninsured
               Compulsory      Motorists Coverage. This includes those "autos" you acquire ownership of after the
               Uninsured       policy begins provided they are subject to the same state uninsured motorists
               Motorists Law   reaui rement.
     7         Specifically    Only those "autos" described in Item Three of the Declarations for which a
               Described       premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
               "Autos"         vou don't own while attached to anv power unit described in Item Three).
     8         Hired "Autos"   Only those "autos" you lease, hire, rent or borrow. This does not include any "auto"
               Only            you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                               partnership), members (if you are a limited liability company) or members of their
                               households.
     9         Non-owned       Only those "autos" you do not own, lease, hire, rent or borrow that are used in
               "Autos" Only    connection with your business. This includes "autos" owned by your "employees",
                               partners (if you are a partnership), members (if you are a limited liability company)
                               or members of their households but only while used in your business or your
                               personal affairs.




CA 00011013                           © Insurance Services Office, Inc., 2011                           Page 1 of 12
    19         Mobile           Only those "autos" that are land vehicles and that would qualify under the definition
               Equipment        of "mobile equipment" under this policy if they were not subject to a compulsory or
               Subject To       financial responsibility law or other motor vehicle insurance law where they are
               Compulsory Or    licensed or principally garaged.
               Financial
               Responsibility
               Or Other Motor
               Vehicle
               Insurance Law
               Only

B. Owned Autos You Acquire After The Policy                   SECTION II-- COVERED AUTOS LIABILITY
   Begins                                                     COVERAGE
   1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered           A. Coverage
         next to a coverage in Item Two of the                   We will pay all sums an "insured" legally must pay
         Declarations, then you have coverage for                as damages because of "bodily injury" or "property
         "autos" that you acquire of the type described          damage" to which this insurance applies, caused
         for the remainder of the policy period.                 by an "accident" and resulting from the ownership,
   2. But, if Symbol 7 is entered next to a coverage             maintenance or use of a covered "auto".
      in Item Two of the Declarations, an "auto" you             We will also pay all sums an "insured" legally must
      acquire will be a covered "auto" for that                  pay as a "covered pollution cost or expense" to
      coverage only if:                                          which this insurance applies, caused by an
         a. We already cover all "autos" that you own            "accident" and resulting from the ownership,
              for that coverage or it replaces an "auto"         maintenance or use of covered "autos". However,
              you previously owned that had that                 we will only pay for the "covered pollution cost or
              coverage; and                                      expense" if there is either "bodily injury" or
                                                                 "property damage" to which this insurance applies
         b. You tell us within 30 days after you acquire
                                                                 that is caused by the same "accident!".
              it that you want us to cover it for that
              coverage.                                          We have the right and duty to defend any
                                                                 "insured" against a "suit" asking for such damages
C. Certain Trailers, Mobile Equipment And
                                                                 or a "covered pollution cost or expense". However,
   Temporary Substitute Autos
                                                                 we have no duty to defend any "insured" against a
   If Covered Autos Liability Coverage is provided by            "suit" seeking damages for "bodily injury" or
   this Coverage Form, the following types of                    "property damage" or a "covered pollution cost or
   vehicles are also covered "autos" for Covered                 expense" to which this insurance does not apply.
   Autos Liability Coverage:                                     We may investigate and settle any claim or "suit"
   1. "Trailers" with a load capacity of 2,000 pounds            as we consider appropriate. Our duty to defend or
         or less designed primarily for travel on public         settle ends when the Covered Autos Liability
         roads.                                                  Coverage Limit of Insurance has been exhausted
                                                                 by payment of judgments or settlements.
   2. "Mobile equipment" while being carried or
         towed by a covered "auto".                               1. Who Is An Insured
   3. Any "auto" you do not own while used with the                  The following are "insureds":
      permission of its owner as a temporary                         a. You for any covered "auto".
      substitute for a covered "auto" you own that is
                                                                     b. Anyone    else while using with your
      out of service because of its:
                                                                        permission a covered "auto" you own, hire
         a. Breakdown;                                                  or borrow except:
         b. Repair;                                                     (1) The owner or anyone else from whom
         C.   Servicing;                                                    you hire or borrow a covered "auto".
         d. "Loss"; or                                                      This exception does not apply if the
                                                                            covered "auto" is a "trailer" connected to
         e. Destruction.                                                    a covered "auto" you own.




Page 2 of 12                            © Insurance Services Office, Inc., 2011                       CA 00011013
        (2) Your "employee" if the covered "auto" is                   These payments will not reduce the Limit of
            owned by that "employee" or a member                       Insurance.
            of his or her household.                               b. Out-of-state Coverage Extensions
        (3) Someone using a covered "auto" while                       While a covered "auto" is away from the
            he or she is working in a business of                      state where it is licensed, we will:
            selling, servicing, repairing, parking or
            storing "autos" unless that business is                   (1) Increase the Limit of Insurance for
            yours.                                                         Covered Autos Liability Coverage to
                                                                           meet the limits specified by a
        (4) Anyone other than your "employees",                            compulsory or financial responsibility
            partners (if you are a partnership),                            law of the jurisdiction where the covered
            members (if you are a limited liability                        "auto" is being used. This extension
            company) or a lessee or borrower or                            does not apply to the limit or limits
            any of their "employees", while moving                         specified by any law governing motor
            property to or from a covered "auto".                          carriers of passengers or property.
        (5) A partner (if you are a partnership) or a                 (2) Provide the minimum amounts and
            member (if you are a limited liability                         types of other coverages, such as no-
            company) for a covered "auto" owned by                         fault, required of out-of-state vehicles by
            him or her or a member of his or her                           the jurisdiction where the covered "auto"
            household.                                                      is being used.
     c. Anyone liable for the conduct of an                            We will not pay anyone more than once for
         "insured" described above but only to the                     the same elements of loss because of
         extent of that liability.                                     these extensions.
  2. Coverage Extensions                                   B. Exclusions
     a. Supplementary Payments                                This insurance does not apply to any of the
         We will pay for the "insured":                       following:
       (1) All expenses we incur.                             1. Expected Or Intended Injury
       (2) Up to $2,000 for cost of bail bonds                    "Bodily injury" or "property damage" expected
             (including bonds for related traffic law             or intended from the standpoint of the
             violations) required because of an                   "insured".
             "accident" we cover. We do not have to           2. Contractual
             furnish these bonds.
                                                                   Liability assumed under any contract or
        (3) The cost of bonds to release                          agreement.
             attachments in any "suit" against the
             "insured" we defend, but only for bond                But this exclusion does not apply to liability for
             amounts within our Limit of Insurance.               damages:
        (4) All reasonable expenses incurred by the                a. Assumed in a contract or agreement that is
             "insured" at our request, including actual                an "insured contract", provided the "bodily
             loss of earnings up to $250 a day                         injury" or "property damage" occurs
             because of time off from work.                            subsequent to the execution of the contract
                                                                       or agreement; or
        (5) All court costs taxed against the
             "insured" in any "suit" against the                   b. That the "insured" would have in the
             "insured" we defend. However, these                       absence of the contract or agreement.
             payments do not include attorneys' fees          3. Workers' Compensation
             or attorneys' expenses taxed against the             Any obligation for which the "insured" or the
             "insured".                                           "insured's" insurer may be held liable under
        (6) All interest on the full amount of any                any workers' compensation, disability benefits
             judgment that accrues after entry of the             or unemployment compensation law or any
             judgment in any "suit" against the                   similar law.
             "insured" we defend, but our duty to pay
             interest ends when we have paid,
             offered to pay or deposited in court the
             part of the judgment that is within our
             Limit of Insurance.




CA 00011013                          © Insurance Services Office, Ino., 2011                           Page 3 of 12
  4. Employee Indemnification And Employer's                       b. After it is moved from the covered "auto" to
     Liability                                                        the place where it is finally delivered by the
      "Bodily injury" to:                                             "insured".
                                                               8. Movement Of Property By Mechanical
      a. An "employee" of the "insured" arising out
                                                                  Device
          of and in the course of:
                                                                  "Bodily injury" or "property damage" resulting
         (1) Employment by the "insured"; or
                                                                  from the movement of property by a
         (2) Performing the duties related to the                 mechanical device (other than a hand truck)
              conduct of the "insured's" business; or             unless the device is attached to the covered
      b. The spouse, child, parent, brother or sister             "auto".
          of that "employee" as a consequence of               9. Operations
          Paragraph a. above.
                                                                  "Bodily injury" or "property damage" arising out
      This exclusion applies:                                     of the operation of:
         (1) Whether the "insured" may be liable as               a. Any equipment listed in Paragraphs 6.b.
              an employer or in any other capacity;                   and 6.c. of the definition of "mobile
              and                                                     equipment"; or
         (2) To any obligation to share damages with              b. Machinery or equipment that is on, attached
              or repay someone else who must pay                      to or part of a land vehicle that would
              damages because of the injury.                          qualify under the definition of "mobile
      But this exclusion does not apply to "bodily                    equipment" if it were not subject to a
      injury" to domestic "employees" not entitled to                 compulsory or financial responsibility law or
      workers' compensation benefits or to liability                  other motor vehicle insurance law where it
      assumed by the "insured" under an "insured                      is licensed or principally garaged.
      contract". For the purposes of the Coverage             10. Completed Operations
      Form, a domestic "employee" is a person
      engaged in household or domestic work                       "Bodily injury" or "property damage" arising out
      performed principally in connection with a                  of your work after that work has been
                                                                  completed or abandoned.
      residence premises.
                                                                  In this exclusion, your work means:
   5. Fellow Employee
      "Bodily injury" to:
                                                                  a. Work or operations performed by you or on
                                                                      your behalf; and
      a. Any fellow "employee" of the "insured"
          arising out of and in the course of the fellow          b. Materials, parts or equipment furnished in
                                                                      connection with such work or operations.
          "employee's"      employment      or     while
          performing duties related to the conduct of             Your       work      includes      warranties    or
          your business; or                                       representations made at any time with respect
      b. The spouse, child, parent, brother or sister             to the fitness, quality, durability or performance
          of that fellow "employee" as a consequence              of any of the items included in Paragraph a. or
          of Paragraph a. above.                                  b. above.
                                                                  Your work will be deemed completed at the
   6. Care, Custody Or Control
                                                                  earliest of the following times:
      "Property damage" to or "covered pollution cost
                                                                     (1) When all of the work called for in your
      or expense" involving property owned or
                                                                          contract has been completed;
      transported by the "insured" or in the
      "insured's" care, custody or control. But this                 (2) When all of the work to be done at the
      exclusion does not apply to liability assumed                       site has been completed if your contract
      under a sidetrack agreement.                                        calls for work at more than one site; or
   7: Handling Of Property                                           (3) When that part of the work done at a job
                                                                          site has been put to its intended use by
      "Bodily injury" or "property damage" resulting
                                                                          any person or organization other than
      from the handling of property:
                                                                          another contractor or subcontractor
      a. Before it is moved from the place where it is                    working on the same project.
          accepted by the "insured" for movement
          into or onto the covered "auto"; or




Page 4 of 12                          © Insurance Services Office, Inc., 2011                      CA 00 01 10 13
     Work that may need service, maintenance,                    Paragraphs b. and c. above of this exclusion
     correction, repair or replacement, but which is             do not apply to "accidents" that occur away
     otherwise complete, will be treated as                      from premises owned by or rented to an
     completed.                                                  "insured" with respect to "pollutants" not in or
                                                                 upon a covered "auto" if:
 11. Pollution
                                                                       (a) The "pollutants" or any property in
     "Bodily injury" or "property damage" arising out
                                                                           which the "pollutants" are contained
     of the actual, alleged or threatened discharge,
                                                                           are upset, overturned or damaged as
     dispersal, seepage, migration, release or
                                                                           a result of the maintenance or use of
     escape of "pollutants":                                               a covered "auto"; and
     a. That are, or that are contained in any                         (b) The discharge, dispersal, seepage,
          property that is:                                                migration, release or escape of the
        (1) Being transported or towed by, handled                         "pollutants" is caused directly by
              or handled for movement into, onto or                        such upset, overturn or damage.
              from the covered "auto";
                                                             12. War
        (2) Otherwise in the course of transit by or
                                                                 "Bodily injury" or "property damage" arising
              on behalf of the "insured"; or
                                                                 directly or indirectly out of:
        (3) Being stored, disposed of, treated or
              processed in or upon the covered
                                                                 a. War, including undeclared or civil war;
              "auto";                                            b. Warlike action by a military force, including
                                                                     action in hindering or defending against an
     b. Before the "pollutants" or any property in
                                                                     actual or expected attack, by any
          which the "pollutants" are contained are                   government, sovereign or other authority
          moved from the place where they are
                                                                     using military personnel or other agents; or
          accepted by the "insured" for movement
          into or onto the covered "auto"; or                    c. Insurrection, rebellion, revolution, usurped
                                                                     power or action taken by governmental
     c. After the "pollutants" or any property in
                                                                     authority in hindering or defending against
          which the "pollutants" are contained are
                                                                     any of these.
          moved from the covered "auto" to the place
          where they are finally delivered, disposed of      13. Racing
          or abandoned by the "insured".                         Covered "autos" while used in any professional
     Paragraph a. above does not apply to fuels,                 or organized racing or demolition contest or
     lubricants, fluids, exhaust gases or other                  stunting activity, or while practicing for such
     similar "pollutants" that are needed for or result          contest or activity. This insurance also does
     from the normal electrical, hydraulic or                    not apply while that covered "auto" is being
     mechanical functioning of the covered "auto" or             prepared for such a contest or activity.
     its parts if:                                         C. Limit Of Insurance
         (1) The "pollutants" escape, seep, migrate           Regardless of the number of covered "autos",
              or are discharged, dispersed or released        "insureds", premiums paid, claims made or
               directly from an "auto" part designed by       vehicles involved in the "accident", the most we
               its manufacturer to hold, store, receive       will pay for the total of all damages and "covered
               or dispose of such "pollutants"; and           pollution cost or expense" combined resulting from
         (2) The "bodily injury", "property damage" or        any one "accident" is the Limit Of Insurance for
               "covered pollution cost or expense"            Covered Autos Liability Coverage shown in the
               does not arise out of the operation of         Declarations.
               any equipment listed in Paragraphs 6.b.
               and 6.c. of the definition of "mobile
               equipment".




CA 00 01 10 13                       © Insurance Services Office, Inc., 2011                       Page 5 of 12
   All "bodily injury", "property damage" and "covered         3. Glass Breakage - Hitting A Bird Or Animal -
   pollution cost or expense" resulting from                      Falling Objects Or Missiles
   continuous or repeated exposure to substantially               If you carry Comprehensive Coverage for the
   the same conditions will be considered as                      damaged covered "auto", we will pay for the
   resulting from one "accident".                                 following under Comprehensive Coverage:
   No one will be entitled to receive duplicate                   a. Glass breakage;
   payments for the same elements of "loss" under
   this Coverage Form and any Medical Payments                    b. "Loss" caused by hitting a bird or animal;
   Coverage endorsement, Uninsured Motorists                           and
   Coverage endorsement or Underinsured Motorists                 c. "Loss" caused by falling objects or missiles.
   Coverage endorsement attached to this Coverage                 However, you have the option of having glass
   Part.                                                          breakage caused by a covered "auto's"
SECTION Ill - PHYSICAL DAMAGE COVERAGE                            collision or overturn considered a "loss" under
A. Coverage                                                       Collision Coverage.
   1. We will pay for "loss" to a covered "auto" or its        4. Coverage Extensions
      equipment under:                                            a. Transportation Expenses
      a. Comprehensive Coverage                                      We will pay up to $20 per day, to a
          From any cause except:                                     maximum       of $600,      for temporary
                                                                     transportation expense incurred by you
         (1) The covered "auto's" collision       with               because of the total theft of a covered
             another object; or                                      "auto" of the private passenger type. We
         (2) The covered "auto's" overturn                           will pay only for those covered "autos" for
      b. Specified Causes Of Loss Coverage                           which you carry either Comprehensive or
                                                                     Specified Causes Of Loss Coverage. We
          Caused by:                                                 will pay for temporary transportation
         (1) Fire, lightning or explosion;                           expenses incurred during the period
                                                                     beginning 48 hours after the theft and
         (2) Theft;                                                  ending, regardless of the policy's expiration,
         (3) Windstorm, hail or earthquake;                          when the covered "auto" is returned to use
         (4) Flood;                                                  or we pay for its "loss".
         (5) Mischief or vandalism; or                            b. Loss Of Use Expenses
         (6) The sinking, burning, collision or                       For Hired Auto Physical Damage, we will
             derailment      of     any    conveyance                 pay expenses for which an "insured"
             transporting the covered "auto".                         becomes legally responsible to pay for loss
                                                                      of use of a vehicle rented or hired without a
      c. Collision Coverage                                           driver under a written rental contract or
          Caused by:                                                  agreement. We will pay for loss of use
         (1) The  covered "auto's" collision      with                expenses if caused by:
             another object; or                                      (1) other than collision only if the
         (2) The covered "auto's" overturn.                               Declarations        indicates        that
                                                                          Comprehensive Coverage is provided
   2. Towing                                                              for any covered "auto";
      We will pay up to the limit shown in the                       (2) Specified Causes Of Loss only if the
      Declarations for towing and labor costs                             Declarations indicates that Specified
      incurred each time a covered "auto" of the                          Causes Of Loss Coverage is provided
      private passenger type is disabled. However,                        for any covered "auto"; or
      the labor must be performed at the place of
      disablement.




Page 6 of 12                         © Insurance Services Office, Inc., 2011                      CA 00 01 10 13
         (3) Collision   only if the Declarations                   b. Any device designed or used to detect
             indicates that Collision Coverage is                     speed-measuring equipment, such as radar
             provided for any covered "auto".                         or laser detectors, and any jamming
          However, the most we will pay for any                       apparatus intended to elude or disrupt
          expenses for loss of use is $20 per day, to                 speed-measuring equipment.
          a maximum of $600.                                       c. Any electronic equipment, without regard to
                                                                      whether this equipment is permanently
B. Exclusions
                                                                      installed, that reproduces, receives or
   1. We will not pay for "loss" caused by or resulting               transmits audio, visual or data signals.
      from any of the following. Such "loss" is
                                                                   d. Any accessories used with the electronic
      excluded regardless of any other cause or
      event that contributes concurrently or in any                   equipment described in Paragraph c.
      sequence to the "loss".                                         above.
                                                                5. Exclusions 4.c. and 4.d. do not apply to
       a. Nuclear Hazard
                                                                   equipment designed to be operated solely by
         (1) The explosion of any weapon employing                 use of the power from the "auto's" electrical
               atomic fission or fusion; or                        system that, at the time of "loss", is:
          (2) Nuclear reaction or radiation,            or         a. Permanently installed in or upon the
                radioactive contamination,       however              covered "auto";
               caused.
                                                                   b. Removable from a housing unit which is
      b. War Or Military Action                                       permanently installed in or upon the
          (1) War, including undeclared or civil war;                 covered "auto";
          (2) Warlike action by a military force,                  c. An integral part of the same unit housing
                including action in hindering or                      any electronic equipment described in
               defending against an actual or expected                Paragraphs a. and b. above; or
                attack, by any government, sovereign or            d. Necessary for the normal operation of the
                other authority using military personnel              covered "auto" or the monitoring of the
               or other agents; or                                    covered "auto's" operating system.
          (3) Insurrection,      rebellion,    revolution,      6. We will not pay for "loss" to a covered "auto"
                usurped power or action taken by                   due to "diminution in value".
               governmental authority in hindering or
                                                             C. Limits Of Insurance
               defending against any of these.
   2. We will not pay for "loss" to any covered "auto"          1. The most we will pay for:
      while used in any professional or organized                  a. "Loss" to any one covered "auto" is the
      racing or demolition contest or stunting activity,               lesser of:
      or while practicing for such contest or activity.               (1) The actual cash value of the damaged
      We will also not pay for "loss" to any covered                       or stolen property as of the time of the
      "auto" while that covered "auto" is being                            "loss"; or
      prepared for such a contest or activity.
                                                                      (2) The cost of repairing or replacing the
   3. We will not pay for "loss" due and confined to:                      damaged or stolen property with other
      a. Wear and tear, freezing, mechanical or                            property of like kind and quality.
           electrical breakdown.                                   b. All electronic equipment that reproduces,
      b. Blowouts, punctures or other road damage                      receives or transmits audio, visual or data
           to tires.                                                   signals in any one "loss" is $1,000, if, at the
                                                                       time of "loss", such electronic equipment is:
      This exclusion does not apply to such "loss"
      resulting from the total theft of a covered                     (1) Permanently installed in or upon the
      "auto".                                                              covered "auto" in a housing, opening or
                                                                           other location that is not normally used
   4. We will not pay for "loss" to any of the
                                                                           by the "auto" manufacturer for the
      following:
                                                                           installation of such equipment;
      a. Tapes, records, discs or other similar audio,
           visual or data electronic devices designed
           for use with audio, visual or data electronic
           equipment.




CA 00 01 10 13                         © Insurance Services Office, Inc., 2011                         Page 7 of 12
         (2) Removable from a permanently installed                  (2) The "insured's" name and address; and
              housing unit as described in Paragraph                 (3) To the extent possible, the names and
              b.(1) above; or                                              addresses of any injured persons and
          (3) An integral part of such equipment as                        witnesses.
              described in Paragraphs b.(1) and b.(2)              b. Additionally, you and any other involved
              above.                                                   "insured" must:
   2. An adjustment for depreciation and physical                     (1) Assume no obligation,            make no
      condition will be made in determining actual                         payment or incur no expense without
      cash value in the event of a total "loss".                           our consent, except at the "insured's"
   3. If a repair or replacement results in better than                    own cost.
      like kind or quality, we will not pay for the                   (2) Immediately send us copies of any
      amount of the betterment.                                            request,     demand,      order,    notice,
D. Deductible                                                              summons or legal paper received
   For each covered "auto", our obligation to pay for,                     concerning the claim or "suit".
   repair, return or replace damaged or stolen                        (3) Cooperate with us in the investigation or
   property will be reduced by the applicable                              settlement of the claim or defense
   deductible shown in the Declarations. Any                               against the "suit"
   Comprehensive Coverage deductible shown in the                     (4) Authorize us to obtain medical records
   Declarations does not apply to "loss" caused by                         or other pertinent information.
   fire or lightning.
                                                                      (5) Submit to examination, at our expense,
SECTION IV - BUSINESS AUTO CONDITIONS                                      by physicians of our choice, as often as
The following conditions apply in addition to the                          we reasonably require.
Common Policy Conditions:                                          c. If there is "loss" to a covered "auto" or its
A. Loss Conditions                                                     equipment, you must also do the following:
   1. Appraisal For Physical Damage Loss                              (1) Promptly notify the police if the covered
      If you and we disagree on the amount of "loss",                      "auto" or any of its equipment is stolen.
      either may demand an appraisal of the "loss"                    (2) Take all reasonable steps to protect the
      In this event, each party will select a competent                    covered "auto" from further damage.
      appraiser. The two appraisers will select a                          Also keep a record of your expenses for
      competent and impartial umpire.               The                    consideration in the settlement of the
      appraisers will state separately the actual cash                     claim.
      value and amount of "loss". If they fail to agree,              (3) Permit us to inspect the covered "auto"
      they will submit their differences to the umpire.                    and records proving the "loss" before its
      A decision agreed to by any two will be                              repair or disposition.
      binding. Each party will:
                                                                      (4) Agree to examinations under oath at our
      a. Pay its chosen appraiser; and                                     request and give us a signed statement
      b. Bear the other expenses of the appraisal                          of your answers.
          and umpire equally.                                  3. Legal Action Against Us
      If we submit to an appraisal, we will still retain           No one may bring a legal action against us
      our right to deny the claim.                                 under this Coverage Form until:
   2. Duties In The Event Of Accident, Claim, Suit                 a. There has been full compliance with all the
      Or Loss                                                         terms of this Coverage Form; and
      We have no duty to provide coverage under                    b. Under Covered Autos Liability Coverage,
      this policy unless there has been full                          we agree in writing that the "insured" has an
      compliance with the following duties:                           obligation to pay or until the amount of that
      a. In the event of "accident", claim, "suit" or                 obligation has finally been determined by
          "loss", you must give us or our authorized                  judgment after trial. No one has the right
          representative prompt notice of the                         under this policy to bring us into an action
          "accident" or "loss". Include:                              to determine the "insured's" liability.
         (1) How, when and where the "accident" or
              "loss" occurred;




Page 8 of 12                          © Insurance Services Office, Ino., 2011                       CA 00011013
   4. Loss Payment - Physical Damage                          5. Other Insurance
      Coverages                                                   a. For any covered "auto" you own, this
      At our option, we may:                                          Coverage        Form     provides    primary
      a. Pay for, repair or replace damaged or                        insurance. For any covered "auto" you don't
                                                                      own, the insurance provided by this
          stolen property;
                                                                      Coverage Form is excess over any other
      b. Return the stolen property, at our expense.                  collectible insurance. However, while a
          We will pay for any damage that results to                  covered "auto" which is a "trailer" is
          the "auto" from the theft; or                               connected to another vehicle, the Covered
      c. Take all or any part of the damaged or                       Autos Liability Coverage this Coverage
          stolen property at an agreed or appraised                   Form provides for the "trailer" is:
          value.                                                     (1) Excess while it is connected to a motor
      If we pay for the "loss", our payment will                          vehicle you do not own; or
      include the applicable sales tax for the                       (2) Primary while it is connected to a
      damaged or stolen property.                                         covered "auto" you own.
   5. Transfer Of Rights Of Recovery Against                      b. For Hired Auto Physical Damage Coverage,
      Others To Us                                                    any covered "auto" you lease, hire, rent or
      If any person or organization to or for whom we                 borrow is deemed to be a covered "auto"
      make payment under this Coverage Form has                       you own. However, any "auto" that is
      rights to recover damages from another, those                   leased, hired, rented or borrowed with a
      rights are transferred to us. That person or                    driver is not a covered "auto".
      organization must do everything necessary to                c. Regardless of the provisions of Paragraph
      secure our rights and must do nothing after                     a. above, this Coverage Form's Covered
      "accident" or "loss" to impair them.                            Autos Liability Coverage is primary for any
B. General Conditions                                                 liability assumed under an "insured
                                                                      contract".
   1. Bankruptcy
                                                                  d. When this Coverage Form and any other
      Bankruptcy or insolvency of the "insured" or the                Coverage Form or policy covers on the
      "insured's" estate will not relieve us of any                   same basis, either excess or primary, we
      obligations under this Coverage Form.                           will pay only our share. Our share is the
   2. Concealment, Misrepresentation Or Fraud                         proportion that the Limit of Insurance of our
      This Coverage Form is void in any case of                       Coverage Form bears to the total of the
      fraud by you at any time as it relates to this                  limits of all the Coverage Forms and
      Coverage Form. It is also void if you or any                    policies covering on the same basis.
      other "insured", at any time, intentionally              6. Premium Audit
      conceals or misrepresents a material fact                   a. The estimated premium for this Coverage
      concerning:                                                    Form is based on the exposures you told us
      a. This Coverage Form;                                         you would have when this policy began. We
      b. The covered "auto";                                         will compute the final premium due when
                                                                     we determine your actual exposures. The
      c. Your interest in the covered "auto"; or                     estimated total premium will be credited
      d. A claim under this Coverage Form.                           against the final premium due and the first
   3. Liberalization                                                 Named Insured will be billed for the
                                                                   balance, if any. The due date for the final
      If we revise this Coverage Form to provide                     premium or retrospective premium is the
      more coverage without additional premium                       date shown as the due date on the bill. If
      charge, your policy will automatically provide                 the estimated total premium exceeds the
      the additional coverage as of the day the                      final premium due, the first Named Insured
      revision is effective in your state.                           will get a refund.
   4. No Benefit To Bailee - Physical Damage                      b. If this policy is issued for more than one
      Coverages                                                      year, the premium for this Coverage Form
      We will not recognize any assignment or grant                  will be computed annually based on our
      any coverage for the benefit of any person or                  rates or premiums in effect at the beginning
      organization holding, storing or transporting                  of each year of the policy.
      property for a fee regardless of any other
      provision of this Coverage Form.



CA 00011013                          © Insurance Services Office, Inc., 2011                         Page 9 of 12
   7. Policy Period, Coverage Territory                       2. Any other land vehicle that is subject to a
                                                                  compulsory or financial responsibility law or
      Under this Coverage Form, we cover
                                                                  other motor vehicle insurance law where it is
      "accidents" and "losses" occurring:
                                                                  licensed or principally garaged.
      a. During the policy period shown in the                However, "auto" does not include "mobile
          Declarations; and
                                                              equipment".
      b. Within the coverage territory.
                                                           C. "Bodily injury" means bodily injury, sickness or
      The coverage territory is:                              disease sustained by a person, including death
         (1) The United States of America;                    resulting from any of these.
         (2) The territories and possessions of the        D. "Covered pollution cost or expense" means any
               United States of America;                      cost or expense arising out of:
         (3) Puerto Rico;                                      1. Any request, demand, order or statutory or
                                                                  regulatory requirement that any "insured" or
         (4) Canada; and                                          others test for, monitor, clean up, remove,
         (5) Anywhere in the world if a covered                   contain, treat, detoxify or neutralize, or in any
               "auto" of the private passenger type is            way respond to, or assess the effects of,
               leased, hired, rented or borrowed                  "pollutants"; or
               without a driver for a period of 30 days        2. Any claim or "suit" by or on behalf of a
               or less,                                           governmental authority for damages because
      provided that the "insured's" responsibility to             of testing for, monitoring, cleaning up,
      pay damages is determined in a "suit" on the                removing, containing, treating, detoxifying or
      merits, in the United States of America, the                neutralizing, or in any way responding to, or
      territories and possessions of the United States            assessing the effects of, "pollutants".
      of America, Puerto Rico or Canada, or in a              "Covered pollution cost or expense" does not
      settlement we agree to.                                 include any cost or expense arising out of the
      We also cover "loss" to, or "accidents"                 actual, alleged or threatened discharge, dispersal,
      involving, a covered "auto" while being                 seepage, migration, release or escape of
      transported between any of these places.                "pollutants":
   8. Two Or More Coverage Forms Or Policies                       a. That are, or that are contained in any
       Issued By Us                                                    property that is:
       If this Coverage Form and any other Coverage                   (1) Being transported or towed by, handled
       Form or policy issued to you by us or any                           or handled for movement into, onto or
       company affiliated with us applies to the same                      from the covered "auto";
       "accident", the aggregate maximum Limit of                     (2) Otherwise in the course of transit by or
       Insurance under all the Coverage Forms or                           on behalf of the "insured"; or
       policies shall not exceed the highest applicable
       Limit of Insurance under any one Coverage                      (3) Being stored, disposed of, treated or
       Form or policy. This condition does not apply to                    processed in or upon the covered
       any Coverage Form or policy issued by us or                         "auto";
       an affiliated company specifically to apply as             b. Before the "pollutants" or any property in
       excess insurance over this Coverage Form.                       which the "pollutants" are contained are
SECTION V-- DEFINITIONS                                                moved from the place where they are
                                                                       accepted by the "insured" for movement
A. "Accident" includes continuous or repeated                          into or onto the covered "auto"; or
   exposure to the same conditions resulting in
   "bodily injury" or "property damage".                           c. After the "pollutants" or any property in
                                                                       which the "pollutants" are contained are
B. "Auto" means:                                                       moved from the covered "auto" to the place
    1. A land motor vehicle, "trailer" or semitrailer                  where they are finally delivered, disposed of
       designed for travel on public roads; or                         or abandoned by the "insured".




Page 10 of 12                        © Insurance Services Office, Inc., 2011                       CA 00011013
        Paragraph a. above does not apply to fuels,                5. That part of any other contract or agreement
         lubricants, fluids, exhaust gases or other                    pertaining to your business (including an
        similar "pollutants" that are needed for or result             indemnification of a municipality in connection
        from the normal electrical, hydraulic or                       with work performed for a municipality) under
         mechanical functioning of the covered "auto" or               which you assume the tort liability of another to
         its parts, if:                                                pay for "bodily injury" or "property damage" to a
                                                                       third party or organization. Tort liability means
              (1) The "pollutants" escape, seep, migrate
                                                                       a liability that would be imposed by law in the
                   or are discharged, dispersed or released
                                                                       absence of any contract or agreement; or
                   directly from an "auto" part designed by
                   its manufacturer to hold, store, receive        6. That part of any contract or agreement entered
                   or dispose of such "pollutants"; and                into, as part of your business, pertaining to the
                                                                       rental or lease, by you or any of your
              (2) The "bodily injury", "property damage" or
                                                                       "employees", of any "auto". However, such
                   "covered pollution cost or expense"
                                                                       contract or agreement shall not be considered
                   does not arise out of the operation of
                                                                       an "insured contract" to the extent that it
                   any equipment listed in Paragraph 6.b.
                                                                       obligates you or any of your "employees" to
                   or 6.c. of the definition of "mobile
                                                                       pay for "property damage" to any "auto" rented
                   equipment".
                                                                       or leased by you or any of your "employees".
         Paragraphs b. and c. above do not apply to
                                                                   An "insured contract" does not include that part of
         "accidents" that occur away from premises
         owned by or rented to an "insured" with respect           any contract or agreement:
         to "pollutants" not in or upon a covered "auto"                a. That indemnifies a railroad for "bodily injury"
          if:                                                              or "property damage" arising out of
                                                                           construction or demolition operations, within
                  (a) The "pollutants" or any property in
                                                                           50 feet of any railroad property and
                       which the "pollutants" are contained
                                                                           affecting any railroad bridge or trestle,
                       are upset, overturned or damaged as
                       a result of the maintenance or use of               tracks, roadbeds, tunnel, underpass or
                                                                           crossing;
                       a covered "auto"; and
                                                                       b. That pertains to the loan, lease or rental of
                  (b) The discharge, dispersal, seepage,
                                                                           an "auto" to you or any of your
                       migration, release or escape of the
                                                                           "employees", if the "auto" is loaned, leased
                       "pollutants" is caused directly by
                       such upset, overturn or damage.                     or rented with a driver; or
                                                                        c. That holds a person or organization
E.   "Diminution in value" means the actual or                             engaged in the business of transporting
     perceived loss in market value or resale value
                                                                           property by "auto" for hire harmless for your
     which results from a direct and accidental "loss".
                                                                           use of a covered "auto" over a route or
F.   "Employee"          includes     a   "leased worker".                 territory that person or organization is
     "Employee" does not include a "temporary                              authorized to serve by public authority.
     worker".                                                   I. "Leased worker" means a person leased to you by
G.   "Insured" means any person or organization                    a labor leasing firm under an agreement between
     qualifying as an insured in the Who Is An Insured             you and the labor leasing firm to perform duties
     provision of the applicable coverage. Except with             related to the conduct of your business. "Leased
     respect to the Limit of Insurance, the coverage               worker" does not include a "temporary worker".
     afforded applies separately to each insured who is
                                                               J. "Loss" means direct and accidental loss or
     seeking coverage or against whom a claim or
                                                                   damage.
     "suit" is brought.
                                                               K. "Mobile equipment" means any of the following
H.   "Insured contract" means:
                                                                   types of land vehicles, including any attached
     1. A lease of premises;                                       machinery or equipment:
     2. A sidetrack agreement;                                     1. Bulldozers, farm machinery, forklifts and other
     3. Any easement or license agreement, except in                   vehicles designed for use principally off public
          connection with construction or demolition                    roads;
          operations on or within 50 feet of a railroad;           2. Vehicles maintained for use solely on or next to
     4. An obligation, as required by ordinance, to                     premises you own or rent;
           indemnify a municipality, except in connection          3. Vehicles that travel on crawler treads;
          with work for a municipality;




CA 00011013                              © Insurance Services Office, Inc., 2011                          Page 11 of 12
   4. Vehicles,       whether self-propelled or not,              However, "mobile equipment" does not include
      maintained primarily to provide mobility to                 land vehicles that are subject to a compulsory or
      permanently mounted:                                        financial responsibility law or other motor vehicle
      a. Power cranes, shovels, loaders, diggers or
                                                                  insurance law where it is licensed or principally
                                                                  garaged. Land vehicles subject to a compulsory or
           drills; or
                                                                  financial responsibility law or other motor vehicle
      b. Road construction or resurfacing equipment               insurance law are considered "autos".
           such as graders, scrapers or rollers;
                                                             L.   "Pollutants" means any solid, liquid, gaseous or
   5. Vehicles not described in Paragraph 1., 2., 3.              thermal irritant or contaminant, including smoke,
      or 4. above that are not self-propel led and are            vapor, soot, fumes, acids, alkalis, chemicals and
      maintained primarily to provide mobility to                 waste. Waste includes materials to be recycled,
      permanently attached equipment of the                       reconditioned or reclaimed.
      following types:
                                                             M.   "Property damage" means damage to or loss of
      a. Air compressors, pumps and generators,                   use of tangible property.
           including spraying,      welding,     building
           cleaning, geophysical exploration, lighting       N.   "Suit" means a civil proceeding in which:
           and well-servicing equipment; or                        1. Damages because of "bodily injury" or
      b. Cherry pickers and similar devices used to                   "property damage"; or
           raise or lower workers; or                              2. A "covered pollution cost or expense";
   6. Vehicles not described in Paragraph 1., 2., 3.              to which this insurance applies, are alleged.
      or 4. above maintained primarily for purposes               "Suit" includes:
      other than the transportation of persons or
      cargo. However, self-propelled vehicles with                    a. An arbitration proceeding in which such
      the following types of permanently attached                         damages or "covered pollution costs or
      equipment are not "mobile equipment" but will                       expenses" are claimed and to which the
      be considered "autos":                                              "insured" must submit or does submit with
                                                                          our consent; or
      a. Equipment designed primarily for:
                                                                      b. Any other alternative dispute resolution
          (1) Snow removal;                                               proceeding in which such damages or
          (2) Road maintenance, but not construction                      "covered pollution costs or expenses" are
                or resurfacing; or                                        claimed and to which the insured submits
          (3) Street cleaning;                                            with our consent.
      b. Cherry pickers and similar devices mounted          0.   "Temporary worker" means a person who is
           on automobile or truck chassis and used to             furnished to you to substitute for a permanent
           raise or lower workers; and                            "employee" on leave or to meet seasonal or short-
                                                                  term workload conditions.
      c. Air compressors, pumps and generators,
           including spraying,      welding,     building    P.   "Trailer" includes semitrailer.
           cleaning, geophysical exploration, lighting
           or well-servicing equipment.




Page 12 of 12                          © lnsu ranee Services Office, Inc., 2011                      CA 00 01 10 13
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                          COMMON POLICY CONDITIONS
All Coverage Parts in this policy are subject to the following Conditions.

1.   CANCELLATION AND NON-RENEWAL
     A. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering
        to us advance written notice of cancellation.
     B. We may cancel this policy by mailing or delivering to the first Named Insured written notice of
        cancellation at least:
          (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium; or
          (2)30 days before the effective date of cancellation if we cancel for any other reason.
     C. We will mail or deliver our notice to the first Named lnsured's last mailing address known to us.
     D. Notice of cancellation will state the effective date of cancellation. The policy will end on that date.
     E. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we
          cancel, the refund will be pro rata unless cancellation is due to non-payment of premium, in which
          case the refund may be less than pro rata. If the first Named Insured cancels, the refund may be
          less than pro rata. The cancellation will be effective even if we have not made or offered a refund.
     F.    If notice is mailed, proof of mailing will be sufficient proof of notice.
           If we elect not to renew this policy, we shall mail written notice to the First Named Insured at the
           address shown in the Declarations. Such written notice of non-renewal shall be mailed at least
           30 days prior to the end of the policy term.


2.   CHANGES
          This policy contains all the agreements between you and us concerning the insurance afforded.
          The first Named Insured shown in the Declarations is authorized to make changes in the terms of
          this policy with our consent. This policy's terms can be amended or waived only by endorsement
          issued by us and made a part of this policy.

3.   REPRESENTATIONS
     By accepting this policy, you agree:
           A.    The statements in the Declarations are accurate and complete;
           B.    Those statements are based upon representations you made to us; and
           C. We have issued this policy in reliance upon your representations.


6.   SERVICE OF SUIT
     It is agreed that in the event of the failure of this Company to pay any amount claimed to be due
     hereunder, this Company will submit to the jurisdiction of any court of competent jurisdiction within the
     United States of America and will comply with all requirements necessary to give such Court
     jurisdiction and all matters arising hereunder shall be determined in accordance with the law and
     practice of such Court.

     It is further agreed that service of process in such suit may be made upon the Company's President,
     or his nominee, at the address shown on the Declarations page of this policy, and that in any suit
     instituted against any one of them upon this policy, this Company will abide by the final decision of
     such Court or of any Appellate Court in the event of an appeal.



JA5401US 03-13                                   Page 1 of 2
   The above-named is authorized and directed to accept service of process on behalf of this Company
   in any such suit and/or upon the request of the insured to give a written undertaking to the insured
   that it or they will enter a general appearance upon this Company's behalf in the event such a suit
   shall be instituted.

   Further, pursuant to any statute of any state, territory or district of the United States of America, which
   makes provision therefore, this Company hereby designates the Superintendent, Commissioner or
   Director of Insurance or other officer specified for that purpose in the statute, or his successor or
   successors in office, as their true and lawful attorney upon whom may be served any lawful process
   in any action, suit or proceeding instituted by or on behalf of the insured or any beneficiary hereunder
   arising out of this contract of insurance, and hereby designates the above-named as the person to
   whom the said officer is authorized to mail such process or a true copy thereof.


7. TERMS, CONDITIONS AND PREMIUM

   On each renewal, continuation, anniversary of the effective date of the policy or on an annual basis,
   the Company will determine the rate and premium and/or amend the terms and conditions in
   accordance with the rates and rules then in effect.


8. TRANSFER OF YOUR RIGHTS AND DUTIES UNDER THIS POLICY
   Your rights and duties under this policy may not be transferred without our written consent except in
   the case of death of an individual named insured.
   If you die, your rights and duties will be transferred to your legal representative but only while acting
   within the scope of duties as your legal representative. Until your legal representative is appointed,
   anyone having proper temporary custody of your property will have your rights and duties but only with
   respect to that property.

In Witness Whereof, this Company has executed and attested these presents; but this policy shall not be
valid unless signed by duly authorized representatives of this Company.

            VICE PRESIDENT                                                   PRESIDENT




JA5401 US 03-13                             Page 2 of 2
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



            PREMIUM AUDIT CONDITIONS AMENDED

This endorsement modifies insurance provided under the following:
   BUSINESS AUTO COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply
unless modified by the endorsement.

SECTION IV-BUSINESS AUTO CONDITIONS, subsection B. General Conditions, Item 6. Premium
Audit is replaced with the following:
6. Premium Audit
   a. We will compute all premiums for this Coverage Part in accordance with our rules and rates.
   b. Premium shown in this Coverage Part as advance premium is a deposit premium only. At the
       close of each audit period we will compute the earned premium for that period and send notice to
       the first Named Insured. The due date for audit and retrospective premiums is the date shown as
       the due date on the bill.
   c. The first Named Insured must keep records of the information we need for premium computation,
       and send us copies at such times as we may request. We have the right, but not the obligation,
       to conduct a physical audit of records needed for premium computation after the expiration of this
       policy.
   d. The estimated total premium will be credited against the final premium due and the first Named
       Insured will be billed for the difference, if any. However, the final premium due will never be less
       than the estimated total premium.
   e. Your refusal to maintain or provide needed records, or to allow us to conduct a physical audit of
       needed records, will result in our developing and calculating a final audit premium based on
       information available to us and without your cooperation. If final premium audits calculated without
       your cooperation result in additional premium, you are obligated to pay such additional premium.


         ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




JA5404US 10-14                              Page 1 of 1
                                                                                                        IL 00 210908

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                NUCLEAR ENERGY LIABILITY EXCLUSION
                          ENDORSEMENT
                                                      (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                  C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"                or "property damage" resulting from "hazard-
       or "property damage":                                          ous properties" of "nuclear material", if:
      (1) With respect to which an "insured" under                   (1) The "nuclear material" (a) is at any "nuclear
            the policy is also an insured under a nucle-                 facility" owned by, or operated by or on be-
            ar energy liability policy issued by Nuclear                 half of, an "insured" or (b) has been dis-
            Energy Liability Insurance Association, Mu-                  charged or dispersed therefrom;
            tual Atomic Energy Liability Underwriters,               (2) The "nuclear material" is contained in
            Nuclear Insurance Association of Canada                      "spent fuel" or ''waste" at any time pos-
            or any of their successors, or would be an                   sessed, handled, used, processed, stored,
            insured under any such policy but for its                    transported or disposed of, by or on behalf
            termination upon exhaustion of its limit of li-              of an "insured"; or
            ability; or                                              (3) The "bodily injury" or "property damage"
      (2) Resulting from the "hazardous properties"                      arises out of the furnishing by an "insured"
            of "nuclear material" and with respect to                    of services, materials, parts or equipment in
            which (a) any person or organization is re-                  connection with the planning, construction,
            quired to maintain financial protection pur-                 maintenance, operation or use of any "nu-
            suant to the Atomic Energy Act of 1954, or                   clear facility", but if such facility is located
            any law amendatory thereof, or (b) the "in-                  within the United States of America, its terri-
            sured" is, or had this policy not been issued                tories or possessions or Canada, this ex-
            would be, entitled to indemnity from the                     clusion (3) applies only to "property dam-
            United States of America, or any agency                      age" to such "nuclear facility" and any
            thereof, under any agreement entered into                    property thereat.
            by the United States of America, or any            2. As used in this endorsement:
            agency thereof, with any person or organi-
            zation.                                               "Hazardous properties" includes radioactive, toxic
                                                                  or explosive properties.
   B. Under any Medical Payments coverage, to
       expenses incurred with respect to "bodily inju-            "Nuclear material" means "source material", '"spe-
       ry'' resulting from the "hazardous properties" of          cial nuclear material" or "by-product material".
       "nuclear material" and arising out of the opera-
       tion of a "nuclear facility" by any person or or-
       ganization.




IL 00 210908                                  © ISO Properties, Ino.,, 2007                                 Page 1 of 2     □
  "Source material", "special nuclear material", and              (c) Any equipment or device used for the pro-
  "by-product material" have the meanings given                       cessing, fabricating or alloying of "special
  them in the Atomic Energy Act of 1954 or in any                     nuclear material" if at any time the total
  law amendatory thereof.                                             amount of such material in the custody of
  "Spent fuel" means any fuel element or fuel com-                    the "insured" at the premises where such
  ponent, solid or liquid, which has been used or ex-                 equipment or device is located consists of
                                                                      or contains more than 25 grams of plutoni-
  posed to radiation in a "nuclear reactor".
                                                                      um or uranium 233 or any combination
  'Waste" means any waste material (a) containing                     thereof, or more than 250 grams of uranium
  "by-product material" other than the tailings or                    235;
  wastes produced by the extraction or concentra-
                                                                  (d) Any structure, basin, excavation, premises
  tion of uranium or thorium from any ore processed
  primarily for its "source material" content, and (b)                or place prepared or used for the storage or
  resulting from the operation by any person or or-                   disposal of "waste";
  ganization of any "nuclear facility'' included under         and includes the site on which any of the foregoing
  the first two paragraphs of the definition of "nucle-        is located, all operations conducted on such site
  ar facility".                                                and all premises used for such operations.
  "Nuclear facility" means:                                    "Nuclear reactor" means any apparatus designed
     (a) Any "nuclear reactor";
                                                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used              mass of fissionable material.
          for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08    □
                                                                                             COMMERCIAL AUTO
                                                                                                    CA 23 84 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EXCLUSION OF TERRORISM
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
   SINGLE INTEREST AUTOMOBILE PHYSICAL DAMAGE INSURANCE POLICY

With respect to coverage provided by this                        2. "Any injury, damage, loss or expense" means
endorsement, the provisions of the Coverage Form                    any injury, damage, loss or expense covered
apply unless modified by the endorsement.                           under any Coverage Form or Policy to which
                                                                    this endorsement is applicable, and includes
A. The following definitions are added and apply
                                                                    but is not limited to "bodily injury", "property
   under this endorsement wherever the term
                                                                    damage", "personal and advertising injury",
   terrorism, or the phrase any injury, damage, loss
                                                                    "loss", loss of use, rental reimbursement after
   or expense, is enclosed in quotation marks:                      "loss" or "covered pollution cost or expense",
   1. "Terrorism" means activities against persons,                 as may be defined under this Coverage Form,
       organizations or property of any nature:                     Policy or any applicable endorsement.
       a. That involve the following or preparation for       B. Except with respect to Physical Damage
           the following:                                        Coverage,      Trailer   Interchange     Coverage,
          (1) Use or threat of force or violence; or             Garagekeepers        Coverage,      Garagekeepers
                                                                 Coverage - Customers' Sound Receiving
          (2) Commission or threat of a dangerous                Equipment or the Single Interest Automobile
               act; or                                           Physical Damage Insurance Policy, the following
          (3) Commission or threat of an act that                exclusion is added:
               interferes with or disrupts an electronic,        Exclusion Of Terrorism
               communication,          information       or
               mechanical system; and                            We will not pay for "any injury, damage, loss or
                                                                 expense" caused directly or indirectly by
       b. When one or both of the following apply:               "terrorism", including action in hindering or
          (1) The effect is to intimidate or coerce a            defending against an actual or expected incident
               government or the civilian population or          of "terrorism". "Any injury, damage, loss or
               any segment thereof, or to disrupt any            expense" is excluded regardless of any other
               segment of the economy; or                        cause or event that contributes concurrently or in
          (2) It appears that the intent is to intimidate        any sequence to such injury, damage, loss or
               or coerce a government, or to further             expense. But this exclusion applies only when
               political, ideological, religious, social or      one or more of the following are attributed to
               economic objectives or to express (or             an incident of "terrorism":
               express opposition to) a philosophy or            1. The "terrorism" is carried out by means of the
               ideology.                                            dispersal or application of radioactive material,
                                                                    or through the use of a nuclear weapon or
                                                                    device that involves or produces a nuclear
                                                                    reaction, nuclear radiation or radioactive
                                                                    contamination; or




CA 23841013                             © Insurance Services Office, Inc., 2013                         Page 1 of 3
   2. Radioactive material is released, and it             C. With respect to Physical       Damage Coverage,
       appears that one purpose of the "terrorism"            Trailer Interchange Coverage, Garagekeepers
       was to release such material; or                       Coverage,      Garagekeepers        Coverage
   3. The "terrorism" is carried out by means of the          Customers' Sound Receiving Equipment or the
       dispersal or application of pathogenic or              Single Interest Automobile Physical Damage
       poisonous biological or chemical materials; or         Insurance Policy, the following exclusion is added:
                                                              Exclusion Of Terrorism
   4. Pathogenic or poisonous biological or chemical
       materials are released, and it appears that one        We will not pay for any "loss", loss of use or rental
       purpose of the "terrorism" was to release such         reimbursement after "loss" caused directly or
       materials; or                                          indirectly by "terrorism", including action in
   5. The total of insured damage to all types of
                                                              hindering or defending against an actual or
       property exceeds $25,000,000. In determining           expected incident of "terrorism". But this
                                                              exclusion applies only when one or more of
       whether the $25,000,000 threshold is
                                                              the following are attributed to an incident of
       exceeded, we will include all insured damage
       sustained by property of all persons and               "terrorism":
       entities affected by the "terrorism" and               1. The "terrorism" is carried out by means of the
       business interruption losses sustained by                  dispersal or application of radioactive material,
       owners or occupants of the damaged property.               or through the use of a nuclear weapon or
       For the purpose of this provision, insured                 device that involves or produces a nuclear
       damage means damage that is covered by any                 reaction, nuclear radiation or radioactive
       insurance plus damage that would be covered                contamination; or
       by any insurance but for the application of any        2. Radioactive material is released, and it
       terrorism exclusions; or                                   appears that one purpose of the "terrorism"
   6. Fifty or more persons sustain death or serious              was to release such material; or
       physical injury. For the purposes of this              3. The "terrorism" is carried out by means of the
       provision, serious physical injury means:                  dispersal or application of pathogenic or
       a. Physical injury that involves a substantial             poisonous biological or chemical materials; or
           risk of death; or                                  4. Pathogenic or poisonous biological or chemical
       b. Protracted       and     obvious     physical           materials are released, and it appears that one
           disfigurement; or                                      purpose of the "terrorism" was to release such
        c. Protracted loss of or impairment of the                materials; or
           function of a bodily member or organ.              5. The total of insured damage to all types of
   Multiple incidents of "terrorism" which occur within           property exceeds $25,000,000. In determining
   a 72-hour period and appear to be carried out in               whether the $25,000,000 threshold is
   concert or to have a related purpose or common                 exceeded, we will include all insured damage
                                                                  sustained by property of all persons and
   leadership will be deemed to be one incident, for
   the purpose of determining whether the thresholds              entities affected by the "terrorism" and
   in Paragraphs B.5. and B.6. are exceeded.                      business interruption losses sustained by
                                                                  owners or occupants of the damaged property.
   With respect to this exclusion, Paragraphs B.5.                For the purpose of this provision, insured
   and B.6. describe the thresholds used to measure               damage means damage that is covered by any
   the magnitude of an incident of "terrorism" and the            insurance plus damage that would be covered
   circumstances in which the threshold will apply, for           by any insurance but for the application of any
   the purpose of determining whether this exclusion              terrorism exclusions.
   will apply to that incident. When the exclusion
   applies to an incident of "terrorism", there is no         Multiple incidents of "terrorism" which occur within
                                                              a 72-hour period and appear to be carried out in
   coverage under this Coverage Form, Policy or any
                                                              concert or to have a related purpose or common
   applicable endorsement.
                                                              leadership will be deemed to be one incident, for
                                                              the purpose of determining whether the threshold
                                                              in Paragraph C.5. is exceeded.




Page 2 of 3                          © Insurance Services Office, Inc., 2013                      CA 23 84 10 13
  With respect to this exclusion, Paragraph C.5.           D. In the event of any incident of "terrorism" that is
  describes the threshold used to measure the                 not subject to the exclusion in Paragraph B. or C.,
  magnitude of an incident of "terrorism" and the             coverage does not apply to "any injury, damage,
  circumstances in which the threshold will apply, for        loss or expense" that is otherwise excluded under
  the purpose of determining whether this exclusion           this Coverage Form, Policy or any applicable
  will apply to that incident. When the exclusion             endorsement.
  applies to an incident of "terrorism", there is no
  coverage under this Coverage Form, Policy or any
  applicable endorsement.




CA 23841013                          © Insurance Services Office, Inc., 2013                         Page 3 of 3
POLICY NUMBER: CA436100MO -01                                                                      COMMERCIAL AUTO
                                                                                                       CA 99541013

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COVERED AUTO DESIGNATION SYMBOL
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below:

Named Insured:          Rasier LLC, Rasier-CA LLC, Rasier-DC LLC, Rasier-PA LLC

Endorsement Effective Date:            3/1/2016


Section I - Covered Autos in the Business Auto and Motor Carrier Coverage Forms and Section I- Covered
Autos Coverages in the Auto Dealers Coverage Form are amended by adding the following:
Item Two of the Declarations shows the "autos" that are covered "autos" for each of your coverages. The
following numerical symbols may be used (in addition to the numerical symbols described in the Coverage Form)
to describe the "autos" that may be covered "autos". The entry of one of these symbols next to a coverage on the
Declarations will designate the only "autos" that are covered "autos".

 Symbol         '                        Description Of Covered Auto Designation Symbols
                                                 For use with the Business Auto Coverage Form
    10      =       Any passenger "auto" while being used by a "Rideshare Driver", in connection with the "UberPartner
                    application" accessed using account credentials issued under a contract with a Named Insured,
                    provided any of the following:
                        a. The "Rideshare Driver" has logged and recorded acceptance in the "UberPartner application" of
                           a request to provide transportation services, and the "Rideshare Driver" is:
                              1) En route to the pick-up location of the requested transportation services including, but not
                                 limited to, picking-up of passenger(s); or
                              2) Traveling to the final destination of the requested transportation services including, but not
                                 limited to, dropping-off of passenger(s).
                        b. The "Rideshare Driver" has logged and recorded acceptance in the "UberPartner application"
                           to provide transportation services and the "Rideshare Driver" is:
                              1) Located on a public airport premises during the course of the accepted transportation
                                 services including the picking-up and dropping-off of passenger(s); or
                              2) Located on a public airport premises immediately following the conclusion of the
                                 requested transportation services and while in the course of exiting the public airport
                                 premises.
                        c. The "Rideshare Driver" has logged into the "UberPartner application" and is "available to
                            receive requests" for transportation services from TNC application users and "Rideshare
                            Driver" is located on a public airport premises.
                           "Available to receive requests" means the "UberPartner application" is in a state such that an
                           applicable request would be transmitted to the "Rideshare Driver's" "UberPartner application"
                           account for acceptance by the "Rideshare Driver".




CA 99541013                               © Insurance Services Office, Inc., 2011                             Page 1 of 2
                     For use with the Auto Dealers Coverage Form
   32         =




Symbol            Description Of Covered Auto Designation Symbols
                     For use with the Motor Carrier Coverage Form
   72         =
   73         =




Page 2 of 2       © Insurance Services Office, Inc., 2011           CA 99 54 10 13
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



CANCELLATION AND NON RENEWAL NOTICE TO
              THIRD PARTY
The following is added to the CANCELLATION AND NON-RENEWAL condition of this policy:

If we cancel or non-renew this policy, we will send written notice of cancellation or non-renewal to
the person or organization shown in the Schedule below at the address shown below.

If the policy is being cancelled for non-payment of premium, the notice will be mailed at least 10
days before the effective date of the cancellation. If the policy is being cancelled for any other
reason or non-renewed, the notice will be mailed at least 30 days before the effective date of the
cancellation or non-renewal. If notice is mailed, proof of mailing will be sufficient proof of notice.

                                             SCHEDULE



City of Kansas City, MO
Regulated Industries Division
635 Woodland Ave, Suite 2101
Kansas City, MO 64106




      ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




AP1015US 03-06
                                             Page 1 of 1
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                ADDITIONAL INSURED - SCHEDULED
This endorsement modifies insurance provided under the following:


BUSINESS AUTO COVERAGE FORM

With respect to coverage provided by this endorsement the provisions of the Coverage Form apply unless
modified by the endorsement.

                                               SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s):

 City of Kansas City, MO
 Regulated Industries Division
 635 Woodland Ave, Suite 2101
 Kansas City, MO 64106




A. Section II - Who Is An Insured is amended to include as an additional insured the person(s) or
   organization(s) shown in the SCHEDULE, but only with respect to their liability for "bodily injury" or
   "property damage" to which this insurance applies, caused in whole or in part, by:
    1.   Your acts or omissions; or
    2. The acts or omissions of those acting on your behalf;
   and caused by an "accident" resulting from the ownership, maintenance or use of a covered "auto".
   However, the insurance afforded to such additional insured:
    1. Only applies to the extent permitted by law; and
    2.   If coverage provided to the additional insured is required by a contract or agreement, the
         insurance afforded to such additional insured will not be broader than that which you are required
         by contract or agreement to provide such additional    insured.
B. Section Ill - Limits Of Insurance is amended to add the following:
    With respect to the insurance afforded to the additional insureds shown in the SCHEDULE, the
    following is added:
    The most we will pay on behalf of the additional insured shown in the SCHEDULE is the amount of
    insurance:
    1.   Required by the contract or agreement you have entered into with the additional insured; or
    2. Available under the applicable Limits of Insurance shown in the Declarations;
    whichever is less.
    This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.


           ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




JA5201US 10-14                                    Page 1 of 1
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                ADDITIONAL INSURED -- SCHEDULED
This endorsement modifies insurance provided under the following:
BUSINESS AUTO COVERAGE FORM

With respect to coverage provided by this endorsement the provisions of the Coverage Form apply unless
modified by the endorsement.

                                               SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s):

 City of Columbia
 701 East Broadway
 Columbia, MO 65201




A. Section II-- Who Is An Insured is amended to include as an additional insured the person(s) or
   organization(s) shown in the SCHEDULE, but only with respect to their liability for "bodily injury" or
   "property damage" to which this insurance applies, caused in whole or in part, by:
    1.   Your acts or omissions; or
    2. The acts or omissions of those acting on your behalf;
   and caused by an "accident" resulting from the ownership, maintenance or use of a covered "auto".
   However, the insurance afforded to such additional insured:
    1.   Only applies to the extent permitted by law; and
    2.   If coverage provided to the additional insured is required by a contract or agreement, the
         insurance afforded to such additional insured will not be broader than that which you are required
         by contract or agreement to provide such additional insured.
B. Section Ill - Limits Of Insurance is amended to add the following:
    With respect to the insurance afforded to the additional insureds shown in the SCHEDULE, the
    following is added:
    The most we will pay on behalf of the additional insured shown in the SCHEDULE is the amount of
    insurance:
    1.   Required by the contract or agreement you have entered into with the additional insured; or
    2. Available under the applicable Limits of Insurance shown in the Declarations;
    whichever is less.
    This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.


           ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




JA5201US 10-14                                    Page 1 of 1
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



CANCELLATION AND NON RENEWAL NOTICE TO
              THIRD PARTY
The following is added to the CANCELLATION AND NON-RENEWAL condition of this policy:

If we cancel or non-renew this policy, we will send written notice of cancellation or non-renewal to
the person or organization shown in the Schedule below at the address shown below.

If the policy is being cancelled for non-payment of premium, the notice will be mailed at least 10
days before the effective date of the cancellation. If the policy is being cancelled for any other
reason or non-renewed, the notice will be mailed at least 30 days before the effective date of the
cancellation or non-renewal. If notice is mailed, proof of mailing will be sufficient proof of notice.

                                             SCHEDULE



City of Columbia
701 East Broadway
Columbia, MO 65201




      ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




AP1015US 03-06
                                             Page 1 of 1
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




    ADDITIONAL INSURED - GOVERNMENT ENTITIES

This endorsement modifies insurance provided under the following:


BUSINESS AUTO COVERAGE FORM
                                                SCHEDULE

 Name Of Additional Insured Entity(ies):
 Any state, county, city or other local governmental entity or regulatory organization, and their
 respective employees, where required by agreement, law, ordinance or contract with a
 Named Insured.

A. Section II - COVERED AUTOS LIABILITY COVERAGE, A. Coverage, 1. Who Is An Insured is
   amended to include as an additional insured the entity(ies) shown in the SCHEDULE, but only with
   respect to their liability for "bodily injury" or "property damage" to which this insurance applies, caused
   in whole or in part, by:
    1.   Your acts or omissions; or
    2.   The acts or omissions of those acting on your behalf;
   and caused by an "accident" resulting from the ownership, maintenance or use of a covered "auto".
   However, the insurance afforded to such additional insured:
    1. Only applies to the extent permitted by law; and
    2.   If coverage provided to the additional insured is required by a contract or agreement, the
         insurance afforded to such additional insured will not be broader than that which you are required
         by contract or agreement to provide such additional insured.
B. Section 11- COVERED AUTOS LIABILITY COVERAGE, C. LimitOf Insurance is amended to add
   the following:
    With respect to the insurance afforded to the additional insureds shown in the SCHEDULE, the
    following is added:
    The most we will pay on behalf of the additional insured shown in the SCHEDULE is the amount of
    insurance:
    1.   Required by the contract or agreement you have entered into with the additional insured; or
    2. Available under the applicable Limits of Insurance shown in the Declarations;
    whichever is less.
    This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.


           ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




JA5206US 12-14                                     Page 1 of 1
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                ADDITIONAL INSURED - SCHEDULED
This endorsement modifies insurance provided under the following:
BUSINESS AUTO COVERAGE FORM
                                               SCHEDULE

 Name Of Additional Insured Person(s) Or Organization(s):


 Uber Technologies Inc and its subsidiaries




A. Section II - COVERED AUTOS LIABILITY COVERAGE, A. Coverage, 1. Who Is An Insured is
   amended to include as an additional insured the person(s) or organization(s) shown in the
   SCHEDULE, but only with respect to their liability for "bodily injury" or "property damage" to which
   this insurance applies, caused in whole or in part, by:
    1. Your acts or omissions; or
    2. The acts or omissions of those acting on your behalf;
   and caused by an "accident" resulting from the ownership, maintenance or use of a covered "auto".
   However, the insurance afforded to such additional insured:
    1.   Only applies to the extent permitted by law; and
    2.   If coverage provided to the additional insured is required by a contract or agreement, the
         insurance afforded to such additional insured will not be broader than that which you are required
         by contract or agreement to provide such additional insured.
B. Section II-- COVERED AUTOS LIABILITY COVERAGE, C. Limit Of Insurance is amended to add
    the following:
    With respect to the insurance afforded to the additional insureds shown in the SCHEDULE, the
    following is added:
    The most we will pay on behalf of the additional insured shown in the SCHEDULE is the amount of
    insurance:
    1.   Required by the contract or agreement you have entered into with the additional insured; or
    2. Available under the applicable Limits of Insurance shown in the Declarations;
    whichever is less.
    This endorsement shall not increase the applicable Limits of Insurance shown in the Declarations.


          ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




JA5201US 10-14                                    Page 1 of 1
             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                          LIMITATION OF COVERAGE TO
                           STATE - RIDES ORIGINATING
   This endorsement modifies insurance provided under the following:
   BUSINESS AUTO COVERAGE FORM
                                                    SCHEDULE


   State Operation(s):
   All rides originating in the state of Missouri. A ride originates at the first pick-up location of the requested
   transportation services.



   (If no entry appears above, information required to complete this endorsement will be shown in the
   Declarations as applicable to this endorsement.)
   This insurance applies only to "bodily injury" or "property damage" caused by an "accident" and resulting
   from the ownership, maintenance or use of a covered "auto" arising out of the operation(s) shown in the
   SCHEDULE above.




             ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




JA5307US 12-14                                    Page 1 of 1
             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




   EXCLUSION OF LIABILITY - OTHER COMMERCIAL
           AUTO INSURANCE POLICIES

This endorsement modifies insurance provided under the following:
BUSINESS AUTO COVERAGE FORM

With respect to coverage provided by this endorsement the provisions of the Coverage Form apply unless
modified by the endorsement.

This insurance does not apply to any claim or "suit" which is covered under any other Business Auto
insurance policies issued to the Named Insured as shown in the declarations or any other subsidiary of
Uber Technologies Inc. by James River Insurance Company, James River Casualty Company, or any
other insurer except for any:
        1.    Excess automobile liability policy that schedules this policy as underlying insurance; or
        2.    Non-liability physical automobile damage policy.
This exclusion applies to any claim or "suit" which is covered or would have been covered under the
Business Auto insurance policies issued to the Named Insured as shown in the declarations or any other
subsidiary of Uber Technologies Inc. by James River Insurance Company, James River Casualty
Company, or any other insurer, but for the exhaustion of limits, exclusion(s), or, cancellation or expiration
of such policies.
If more than one policy issued by either James River Insurance Company or James River Casualty
Company provides coverage to the same "insured" in the same claim or "suit", only the policy providing
the broadest coverage to the "insured" will apply to the claim or "suit".




             ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




JA5608US 02-16                                     Page 1 of 1
                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



          TRANSPORTATION NETWORK COMPANY,
      TRANSPORTATION NETWORK PARTNER, RIDESHARE
                 DRIVER ENDORSEMENT
   This endorsement modifies insurance provided under the following:
   BUSINESS AUTO COVERAGE FORM
   With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
   modified by the endorsement.

   Covered "autos" are specifically included under all coverage parts shown in the Declarations and any coverage
   forms for Uninsured Motorist, Underinsured Motorist, Personal Injury Protection or other endorsed first party
   compulsory coverage specific to the state or jurisdiction in which a ride originated regardless of where that
   covered "auto" is registered or principally garaged.

   The following definitions are added to SECTION V- DEFINITIONS

   O. "Rideshare Driver" means an individual that is operating a motor vehicle in connection with the use of the
      "UberPartner application".

   P. "Transportation Network Company" (or TNC) means an entity which uses a proprietary digital network to
      connect passengers to drivers for the purposes of providing transportation.

   Q. "UberPartner application" means any smartphone application licensed by a subsidiary of Uber Technologies,
       Inc. which is utilized by a Rideshare Driver to receive· requests for transportation from passengers.

   SECTION II - COVERED AUTOS LIABILITY COVERAGE, A. Coverage is deleted and replaced with the
   following:

   A. Coverage
      We will pay all sums an "insured" legally must pay as damages because of "bodily injury" or "property
      damage" to which this insurance applies, caused by an "accident" and resulting from the ownership,
      maintenance or use of a covered "auto".
      We will also pay all sums an "insured" legally must pay as a "covered pollution cost or expense" to which this
      insurance applies, caused by an "accident" and resulting from the ownership, maintenance or use of covered
      "autos". However, we will only pay for the "covered pollution cost or expense" if there is either "bodily injury" or
      "property damage" to which this insurance applies that is caused by the same "accident".
      We have the right and duty to defend any "insured" against a "suit" asking for such damages or a "covered
      pollution cost or expense". However, we have no duty to defend any "insured" against a "suit" seeking
      damages for "bodily injury" or "property damage" or a "covered pollution cost or expense" to which this
      insurance does not apply. We may investigate and settle any claim or "suit" as we consider appropriate. Our
      duty to defend or settle ends when the Covered Autos Liability Coverage Limit of Insurance has been
      exhausted by payment of judgments or settlements.
       1. Who Is An Insured
          The following are "insureds":
          a. You for any covered "auto".
          b. Anyone else while using with your permission a covered "auto" you own, hire or borrow except:
             (1) The owner or anyone else from whom you hire or borrow a covered "auto".
                 This exception does not apply if the covered "auto" is a "trailer" connected to a covered "auto" you
                 own.



JA5309US 02-16       Includes copyrighted material of Insurance Services Office, Inc.,, with its permission.        Page 1 of 3
            (2) Your "employee" if the covered "auto" is owned by that "employee" or a member of his or her
                 household.
            (3) Someone using a covered "auto" while he or she is working in a business of selling, servicing,
                 repairing, parking or storing "autos" unless that business is yours.
            (4) Anyone other than your "employees", partners (if you are a partnership), members (if you are a
                  limited liability company) or a lessee or borrower or any of their "employees", while moving property
                  to or from a covered "auto".
             (5) A partner (if you are a partnership) or a member (if you are a limited liability company) for a covered
                  "auto" owned by him or her or a member of his or her household.
          c. Anyone liable for the conduct of an "insured" described above but only to the extent of that liability.
          d. "Rideshare Drivers" other than you and your employees are "insureds" given that such "Rideshare
              Drivers":
              (1) Are using or operating a covered "auto" that you don't own, hire or borrow in your business or
                  personal affairs; and
             (2) Have entered into a contract to use the "UberPartner application" with one or more of the Named
                 Insureds prior to the time of the "accident"; and
             (3) Have accessed the "UberPartner application" using a log in credential issued by a Named Insured to
                 such "Rideshare Driver" for their own use.
       2. Coverage Extensions
          a. Supplementary Payments
              We will pay for the "insured":
             (1) All expenses we incur.
             (2) Up to $2,000 for cost of bail bonds (including bonds for related traffic law violations) required
                  because of an "accident" we cover. We do not have to furnish these bonds.
             (3) The cost of bonds to release attachments in any "suit" against the "insured" we defend, but only for
                  bond amounts within our Limit of Insurance.
             (4) All reasonable expenses incurred by the "insured" at our request, including actual loss of earnings
                  up to $250 a day because of time off from work.
             (5) All court costs taxed against the "insured" in any "suit" against the "insured" we defend. However,
                 these payments do not include attorneys' fees or attorneys' expenses taxed against the "insured".
             (6) All interest on the full amount of any judgment that accrues after entry of the judgment in any "suit"
                  against the "insured" we defend, but our duty to pay interest ends when we have paid, offered to
                  pay or deposited in court the part of the judgment that is within our Limit of Insurance.
              These payments will not reduce the Limit of Insurance.
          b. Out-of-state Coverage Extensions
              While a covered "auto" is away from the state in which a ride originated, we will:
             (1) Increase the Limit of Insurance for Covered Autos Liability Coverage to meet the limits specified by
                  a compulsory or financial responsibility law of the jurisdiction where the covered "auto" is being
                  used; and
             (2) Provide the minimum amounts and types of other coverages, such as no-fault, required of motor
                 vehicles by the state or jurisdiction where the covered "auto" is being used at the time of the
                  "accident";
              provided the covered "auto" is located in one of the following territories at the time the "accident"
              occurred:
              (1) The United States of America;
              (2) The territories and possessions of the United States of America;
              (3) Puerto Rico; or
              (4) Canada

             We will not pay anyone more than once for the same elements of loss because of these extensions.

    SECTION II - COVERED AUTOS LIABILITY COVERAGE, C. Limit of Insurance is deleted and replaced with
    the following:


JA5309US 02-16       Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 2 of 3
          Regardless of the number of "insureds", premiums paid, claims made or vehicles (other than covered
          "autos") involved in the "accident", the most we will pay for the total of all damages and "covered pollution
          cost or expense" combined, resulting from any one "accident" is the Limit of Insurance for Liability
          Coverage shown in the Declarations.

          If more than one covered "auto" is involved in the same "accident", each "insured" operating or using a
          covered "auto" shall have a separate Limit of Insurance for Liability Coverage shown in the Declarations
          for such covered "auto".

          All "bodily injury", "property damage" and "covered pollution cost or expense" resulting from continuous or
          repeated exposure to substantially the same conditions will be considered as resulting from one
          "accident".

          No one will be entitled to receive duplicate payments for the same elements of "loss" under this Coverage
          Form and any Medical Payments Coverage Endorsement, Uninsured Motorists Coverage Endorsement
          or Underinsured Motorists Coverage Endorsement attached to this Coverage Part.

       SECTION IV-- BUSINESS AUTO CONDITIONS, B. General Conditions, 5. Other Insurance is deleted and
       replaced with the following:

       5. Other Insurance
          Coverage provided for "Rideshare Drivers" by this endorsement is primary with respect to any:

           a.   Personal auto insurance policy that includes the "Rideshare Driver" as an insured, unless the
                personal auto insurance policy specifically recognizes such "Rideshare Driver's" provision of
                transportation services in connection with a "transportation network company" and clearly provides
                coverage for the "loss"; or

           b. Personal auto insurance policy that includes the "auto" driven by the "Rideshare Driver" as a covered
              "auto", unless the personal auto insurance policy specifically recognizes the use of the "auto" in
                connection with a "transportation network company" and clearly provides coverage for the "loss" at
                the time of loss.

           Coverage provided for "Rideshare Drivers" by this endorsement is excess over any:

           a.   Personal auto insurance policy that specifically recognizes the use of the "auto" in connection with a
                "transportation network company" and clearly provides coverage for the "loss"; or

           b. Business auto insurance policy that includes the "Rideshare Driver" as an insured and includes the
              "auto" driven by the "Rideshare Driver" as a covered "auto".

           If no other policies described elsewhere in this endorsement exist or provide coverage, the coverage
           provided by this endorsement shall be primary.




                  ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED




JA5309US 02-16        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 3 of 3
                                                                                               COMMERCIAL AUTO
                                                                                                   CA 01650716

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        MISSOURI CHANGES
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Missouri, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. The following     is   added    to   Supplementary         C. Changes In Conditions
   Payments:                                                     1. The Appraisal For Physical Damage Loss
   Prejudgment interest awarded against the                         Condition is replaced by the following:
   "insured" on the part of the judgment we pay. If we              If you and we disagree on the amount of "loss",
   make an 'offer to pay the applicable Limit of                    both parties may agree to an appraisal of the
   Insurance, we will not pay any prejudgment                       "loss" and to be bound by the results of that
   interest based on that period of time after the offer.           appraisal. If both parties so agree, then each
B. Changes In Covered Autos Liability Coverage                      party will select a competent appraiser. The
                                                                    two appraisers will select a competent and
   1. Paragraph 2.b.(4) of the Who Is An Insured
      Provision in the Auto Dealers Coverage Form                   impartial umpire. The appraisers will state
      is replaced by the following:                                 separately the actual cash value and amount of
                                                                    "loss" If they fail to agree, they will submit their
          (4) Your    customers.    However, those                  differences to the umpire. A decision agreed to
              customers are "insureds" up to the                    by any two will be binding. Each party will:
              compulsory or financial responsibility
              law limits where the covered "auto" is                a. Pay its chosen appraiser; and
              principally garaged.                                  b. Bear the other expenses of the appraisal
   2. Paragraph 1.b. of the Who Is An Insured                           and umpire equally.
      Provision in the Business Auto and Motor                      If we submit to an appraisal, we will still retain
      Carrier Coverage Forms and Paragraph 2.b. of                  our right to deny the claim.
      the Who Is An Insured Provision in the Auto                2. The following is added to the Concealment,
      Dealers Coverage Form are changed by                          Misrepresentation And Fraud Condition:
      adding the following:
                                                                    With respect to Covered Autos Liability
          (6) If you are an individual, any member of               Coverage, this condition only applies in excess
              your household, other than your spouse,               of the minimum limits of liability required by the
              who is related to you by blood or                     Missouri Financial Responsibility Laws.
              adoption, including a ward or foster
              child, who owns an "auto".
   3. If your business is other than selling, repairing
      or servicing "autos", the Care, Custody Or
      Control Exclusion does not apply to "property
      damage" to or "covered pollution cost or
      expense" involving an "auto" loaned to you,
      with or without consideration, by a person
      engaged in the business of selling, repairing or
      servicing "autos" as a temporary substitute for
      an "auto" you own.




CA 01 65 07 16                          © Insurance Services Office, Inc., 2015                           Page 1 of 2
   3. If your business is other than selling, repairing         2. The Act contains various exclusions, conditions
      or servicing "autos", the following is added to              and limitations that govern a claimant's
      the Other Insurance Condition in the Business                eligibility to collect payment from the
      Auto Coverage Form and the Other Insurance                   Association and affect the amount of any
      • Primary And Excess Insurance Provisions                    payment. The following limitations apply
      Condition in the Motor Carrier Coverage Form:                subject to all other provisions of the Act:
      Covered Autos Liability Coverage is primary for              a. Claims covered by the Association do not
      any temporary substitute for an "auto" you own                    include a claim by or against an "insured" of
      if the substitute "auto" is operated by an                        an insolvent insurer, if the "insured" has a
      "insured" and is loaned to you, with or without                   net worth of more than $25 million on the
      consideration, by a person engaged in the                         later of the end of the "insured's" most
      business of selling, repairing or servicing                       recent fiscal year or the December thirty-
      "autos".                                                          first of the year next preceding the date the
                                                                        insurer becomes insolvent; provided that an
   4. If your business is selling, repairing or servicing
                                                                        "insured's" net worth on such date shall be
      "autos", the following is added to the Other
                                                                        deemed to include the aggregate net worth
      Insurance Condition in the Auto Dealers and
                                                                        of the "insured" and all of its affiliates as
      Business Auto Coverage Forms and the Other
                                                                        calculated on a consolidated basis.
      Insurance - Primary And Excess Insurance
      Provisions Condition in the Motor Carrier                    b. Payments made by the Association for
      Coverage Form:                                                    covered claims will include only that amount
      Covered Autos Liability Coverage is excess for                    of each claim which is less than $300,000.
      any "auto" you own if operated by a customer                      However, the Association will not:
      to whom you have loaned the "auto", with or                      (1) Pay an amount in excess of the
      without consideration, as a temporary                                  applicable Limit of Insurance of the
      substitute for an "auto" owned by the customer.                        policy from which a claim arises; or
D. The following provision is added:                                   (2) Return to an "insured" any unearned
   Missouri Property And Casualty Insurance                                  premium in excess of $25,000.
   Guaranty Association Coverage Limitations                            These limitations have no effect on the
   1. Subject to the provisions of the Missouri                         coverage we will provide under this policy.
      Property and Casualty Insurance Guaranty
      Association Act (to be referred to as the Act), if
      we are a member of the Missouri Property and
      Casualty Insurance Guaranty Association (to
      be referred to as the Association), the
      Association will pay claims covered under the
      Act if we become insolvent.




Page 2 of 2                            © Insurance Services Office, Inc., 2015                      CA 01 65 07 16
POLICY NUMBER: CA436100MO-O1                                                                COMMERCIAL AUTO
                                                                                                CA 21041013

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

MISSOURI UNINSURED MOTORISTS COVERAGE
For a covered "auto" registered or principally garaged in, or "auto dealer operations" conducted in, Missouri, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured:      Rasier LLC, Rasier-CA LLC, Rasier-DC LLC, Rasier-PA LLC

Endorsement Effective Date:       3/1/2016


                                                   SCHEDULE


Limit Of Insurance:    $ 1,000,000                                   Each "Accident"

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Coverage                                                 B. Who Is An Insured
   1. We will pay all sums the "insured" is legally            If the Named Insured is designated in the
      entitled to recover as compensatory damages              Declarations as:
      from the owner or driver of an "uninsured motor           1. An individual, then the following are "insureds":
      vehicle". The damages must result from "bodily
      injury" sustained by the "insured" caused by an              a. The Named Insured and any "family
      "accident". The owner's or driver's liability for               members". However, this does not include
      these damages must result from the                              any "family member", other than the Named
      ownership, maintenance or use of the                            lnsured's spouse, who owns an "auto".
      "uninsured motor vehicle".                                   b. Anyone else "occupying" a covered "auto"
   2. No judgment for damages arising out of a "suit"                 or a temporary substitute for a covered
      brought against the owner or operator of an                    "auto". The covered "auto" must be out of
      "uninsured motor vehicle" is binding on us                     service because of its breakdown, repair,
      unless we have:                                                servicing, "loss" or destruction.
      a. Received reasonable notice of the                        c. Anyone for damages he or she is entitled to
          pendency of the "suit" resulting in the                    recover because of "bodily injury" sustained
          judgment; and                                              by another "insured".
      b. Had a reasonable opportunity to protect our           2. A partnership, limited liability company,
          interests in the "suit".                                corporation or any other form of organization,
                                                                  then the following are "insureds":




CA 21041013                          © Insurance Services Office, Inc., 2013                           Page 1 of 3
      a. Anyone "occupying" a covered "auto" or a                 However, if "bodily injury" to which this
         temporary substitute for a covered "auto".               coverage applies is sustained by any person
         The covered "auto" must be out of service                other than an individual Named Insured or any
         because of its breakdown, repair, servicing,             "family member", the Limit of Insurance shown
         "loss" or destruction.                                   in the Schedule or Declarations for this
      b. Anyone for damages he or she is entitled to              coverage is also the most we will pay
         recover because of "bodily injury" sustained             regardless of the number of covered "autos".
         by another "insured".                                 2. If there are two or more covered "autos" that
                                                                  are not trailers, and "bodily injury" is sustained
C. Exclusions
                                                                  by an individual Named Insured or any "family
  This insurance does not apply to any of the                     member", our Limit of Insurance for any one
  following:                                                      "accident" is the sum of the limits applicable to
   1. Any claim settled without our consent, if the               each covered "auto" which is not a "trailer".
      settlement or judgment prejudices our right to              Subject to this maximum limit of liability for all
       recover payment. However, this exclusion                   damages:
       applies only to the extent that the limits of              a. The most we will pay for all damages
       liability for Uninsured Motorists Coverage                     sustained in such "accident" by an "insured"
       exceed the minimum limits of liability required                other than an individual Named Insured or
       by the financial responsibility law of Missouri.               any "family member'' is that "insured's" pro
  2. The direct or indirect benefit of any insurer or                 rata share of the limit shown in the
       self-insurer under any workers' compensation,                  Schedule or Declarations for this coverage
       disability benefits or similar law.                            at the time of the "accident".
  3. "Bodily injury" sustained by any person while                b. An individual Named Insured or any "family
       "occupying" or struck by any vehicle owned by                  member" who sustains "bodily injury" in
      the Named Insured or, if the Named Insured is                   such "accident" will also be entitled to a pro
       an individual, any "family member", that is not a              rata share of the limit described in
       covered "auto". However, this exclusion does                   Paragraph a. above.
       not apply to an individual Named Insured.                  A person's pro rata share is the proportion that
   4. Anyone using a vehicle without a reasonable                 that person's damages bears to the total
       belief that the person is entitled to do so.               damages sustained by all "insureds".
   5. Punitive or exemplary damages.                           3. No one will be entitled to receive duplicate
                                                                  payments for the same elements of "loss"
   6. "Bodily injury" arising directly or indirectly out          under this Coverage Form and any Liability
       of:                                                        Coverage form attached to this Coverage Part.
       a. War, including undeclared or civil war;                 We will not make a duplicate payment under
       b. Warlike action by a military force, including           this coverage for any element of "loss" for
           action in hindering or defending against an            which payment has been made by or for
           actual or expected attack, by any                      anyone who is legally responsible. However,
           government, sovereign or other authority               this does not include any amounts paid or
           using military personnel or other agents; or           payable under medical payments or any
        c. Insurrection, rebellion, revolution, usurped           workers' compensation, disability benefits or
           power, or action taken by governmental                 similar law.
           authority in hindering or defending against      E. Changes In Conditions
           any of these.                                       The Conditions are changed for Missouri
D. Limit Of Insurance                                          Uninsured Motorists Coverage as follows:
   1. Regardless of the number of "insureds",                  1. The reference in Other Insurance in the Auto
      premiums paid, claims made or vehicles                      Dealers and Business Auto Coverage Forms
      involved in the "accident", the most we will pay            and Other Insurance - Primary And Excess
      for all damages resulting from any one                      Insurance Provisions in the Motor Carrier
      "accident" is the limit of Uninsured Motorists              Coverage Form to "other collectible insurance"
      Coverage shown in the Schedule or                           applies only to other collectible uninsured
      Declarations.                                               motorists insurance.




Page 2 of 3                           © Insurance Services Office, Inc., 2013                      CA 21041013
  2. Duties In The Event Of Accident, Claim, Suit          F. Additional Definitions
     Or Loss in the Business Auto and Motor                   As used in this endorsement:
     Carrier Coverage Forms and Duties In The
      Event Of Accident, Claim, Offense, Suit,                1. "Family member'' means a person related to an
      Loss Or Acts, Errors Or Omissions in the                   individual Named Insured by blood, marriage
      Auto Dealers Coverage Form are changed by                  or adoption, who is a resident of such Named
      adding the following:                                       lnsured's household, including a ward or foster
                                                                 child.
      a. Promptly notify the police if a hit-and-run
         driver is involved; and                              2. "Occupying" means in, upon, getting in, on, out
                                                                 or off.
      b. Promptly send us copies of the legal papers
         if a "suit" is brought.                              3. "Uninsured motor vehicle" means a land motor
                                                                 vehicle or "trailer":
  3. Transfer Of Rights Of Recovery Against
     Others To Us is changed by adding the                       a. For which no liability bond or policy at the
     following:                                                       time of an "accident" provides at least the
                                                                      amounts required by the applicable law
     If we make any payment and the "insured"                         where a covered "auto" is principally
     recovers from another party, the "insured" shall                 garaged;
     hold the proceeds in trust for us and pay us
     back the amount we have paid.                               b. For which an insuring or bonding company
                                                                      denies coverage or is or becomes
  4. The following condition is added:                                insolvent; or
      Arbitration                                                c. That is a hit-and-run vehicle and neither the
      a. If we and an "insured" disagree whether the                  driver nor owner can be identified. The
         "insured" is legally entitled to recover                     vehicle must either:
         damages from the owner or driver of an                      (1) Hit an "insured", a covered "auto" or a
         "uninsured motor vehicle" or do not agree                        vehicle an "insured" is "occupying"; or
         as to the amount of damages that are
         recoverable by that "insured", both parties                 (2) Cause "bodily injury" to an "insured"
         may agree to an arbitration and to be bound                      without hitting an "insured", a covered
         by the results of that arbitration. However,                     "auto" or a vehicle an "insured" is
         disputes concerning coverage under this                          "occupying". The facts of the "accident"
         endorsement may not be arbitrated. If both                       must be proved. We may request
         parties so agree, then each party will select                    supporting     evidence     beyond     the
         an arbitrator. The two arbitrators will select                   testimony of a person making a claim
         a third. If they cannot agree within 30 days,                    under this or any similar coverage to
         either may request that selection be made                        support the validity of such claim.
         by a judge of a court having jurisdiction.              However, "uninsured motor vehicle" does not
         Each party will pay the expenses it incurs              include any vehicle:
         and bear the expenses of the third arbitrator           a. Owned or operated by a self-insurer under
         equally.                                                     any applicable motor vehicle law, except a
      b. Unless both parties agree otherwise,                         self-insurer who is or becomes insolvent
         arbitration will take place in the county in                 and cannot provide the amounts required
         which the "insured" lives. Local rules of law                by that motor vehicle law; or
         as to arbitration procedure and evidence                b. Designed for use mainly off public roads
         will apply. A decision agreed to by two of                   while not on public roads.
         the arbitrators will be binding.
   5. Two Or More Coverage Forms Or Policies
      Issued By Us does not apply.




CA 21 04 10 13                       © Insurance Services Office, Inc., 2013                           Page 3 of 3
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                    POLICY CHANGES
                                                                                Policy Change
                                                                                      Number 1


    POLICY NUMBER                     POLICY CHANGES               COMPANY
                                      EFFECTIVE


   CA436100MO-O1                      3/1/2016 12:01 AM            James River Insurance Company
                                      Standard Time at the
                                      address of the Named
                                      Insured
   NAMED INSURED                                                   AUTHORIZED REPRESENTATIVE
   Rasier LLC, Rasier-CA LLC, Rasier-DC LLC, Rasier-PA             Richard J. Schmitzer
   LLC
   COVERAGE PARTS AFFECTED
   ALL COVERAGE PARTS

                                                CHANGES


The Business Auto Declarations is amended to read:


 Personal Injury                Not Covered          Not Covered                    $   Not Covered
 Protection
 (Or Equivalent
 No-fault Coverage)
 Uninsured Motorists (UM)            10              $ 1,000,000                    $ Included




               ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




                                                                           21.4J£4et
                                                                      Authorized Representative Signature




IL1201 04-03
                                              Page 1 of 1
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                      POLICY CHANGES
                                                                                  Policy Change
                                                                                        Number 2


    POLICY NUMBER                      POLICY CHANGES                COMPANY
                                       EFFECTIVE


   CA436100MO-O1                       3/1/2016 12:01 AM             James River Insurance Company
                                       Standard Time at the
                                       address of the Named
                                       Insured
    NAMED INSURED                                                    AUTHORIZED REPRESENTATIVE
    Rasier LLC, Rasier-CA LLC, Rasier-DC LLC, Rasier-PA              Richard J. Schmitzer
    LLC
   COVERAGE PARTS AFFECTED
   ALL COVERAGE PARTS

                                                 CHANGES


The following endorsement is added:

CA3104 10 13 Missouri Underinsured Motorists Coverage

The Business Auto Declarations is amended to read:


 Personal Injury                 Not Covered         Not Covered                      $ Not Covered
 Protection
 (Or Equivalent
 No-fault Coverage)
 Uninsured Motorists (UM)             10               $ 1,000,000                    $ Included
 Underinsured Motorists (UIN)         10               $ 1,000,000                    $ Included




               ALL OTHER TERMS AND CONDITIONS OF THE POLICY REMAIN UNCHANGED.




                                                                             .1.4JKe
                                                                        Authorized Representative Signature




IL1201 04-03
11/17/16 lb                                    Page 1 of 1
POLICY NUMBER: CA436100MO-01                                                                COMMERCIAL AUTO
                                                                                                   CA 31 04 10 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              MISSOURI UNDERINSURED
                               MOTORISTS COVERAGE
For a covered "auto" licensed or principally garaged in, or "auto dealer operations" conducted in, Missouri, this
endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

Named Insured:      Rasier LLC, Rasier-CA LLC, Rasier-DC LLC, Rasier-PA LLC

Endorsement Effective Date:       3/1/2016

                                                    SCHEDULE


Limit Of Insurance:    $   1,000,000                                  Each "Accident"

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Coverage                                                        b. A tentative settlement has been made
   1. We will pay all sums the "insured" is legally                    between an "insured" and the insurer of the
      entitled to recover as compensatory damages                      "underinsured motor vehicle", and we:
      from the owner or driver of an "underinsured                    (1) Have been given prompt written notice
      motor vehicle". The damages must result from                         of such tentative settlement; and
      "bodily injury" sustained by the "insured"                      (2) Advance payment to the "insured" in an
      caused by an "accident". The owner's or                              amount equal to the tentative settlement
      driver's liability for these damages must result                     within 30 days after receipt of
      from the ownership, maintenance or use of the                        notification.
      "underinsured motor vehicle".
                                                                3. Any judgment for damages arising out of a
   2. We will pay under this coverage only if                      "suit" brought without our written consent is not
      Paragraph a. or b. below applies:                            binding on us.
      a. The limit of any applicable liability bonds or
          policies has been exhausted by payment of
          judgments or settlements; or




CA31041013                             © Insurance Services Office, Inc., 2012                         Page 1 of 4
B. Who Is An Insured                                               c. Insurrection, rebellion, revolution, usurped
   If the Named Insured is designated in the                          power, or action taken by governmental
   Declarations as:                                                   authority in hindering or defending against
                                                                      any of these.
   1. An individual, then the following are "insureds":
                                                            D. Limit Of Insurance
      a. The Named Insured and any "family
         members". However, this does not include              1. Regardless of the number of covered "autos",
         any "family member", other than the Named                "insureds", premiums paid, claims made or
         lnsured's spouse, who owns an "auto".                    vehicles involved in the "accident", the most we
                                                                  will pay for all damages resulting from any one
      b. Anyone else "occupying" a covered "auto"                 "accident" is the limit of Underinsured Motorists
         or a temporary substitute for a covered                  Coverage shown in the Schedule or
         "auto". The covered "auto" must be out of                Declarations.
         service because of its breakdown, repair,
         servicing, "loss" or destruction.                     2. We will not pay for any element of "loss" if a
                                                                  person is entitled to receive duplicate payment
      c. Anyone for damages he or she is entitled to              under any of the following or similar law:
         recover because of "bodily injury" sustained
         by another "insured".                                    a. Workers' compensation law; or
   2. A partnership, limited liability company,                   b. Disability benefits law.
      corporation or any other form of organization,           3. No one will be entitled to receive duplicate
      then the following are "insureds":                          payments for the same elements of "loss"
      a. Anyone "occupying" a covered "auto" or a                 under this coverage and this policy's Covered
         temporary substitute for a covered "auto".               Autos Liability Coverage.
         The covered "auto" must be out of service             4. We will not make a duplicate payment under
         because of its breakdown, repair, servicing,             this coverage for any element of "loss" for
         "loss" or destruction.                                   which payment has been made by or for
      b. Anyone for damages he or she is entitled to              anyone who is legally responsible.
         recover because of "bodily injury" sustained       E. Changes In Conditions
         by another "insured".                                 The Conditions are changed for Missouri
C. Exclusions                                                  Underinsured Motorists Coverage as follows:
   This insurance does not apply to any of the                 1. Other Insurance in the Auto Dealers and
   following:                                                     Business Auto Coverage Forms and Other
    1. The direct or indirect benefit of any insurer or           Insurance - Primary And Excess Insurance
       self-insurer under any workers' compensation,              Provisions in the Motor Carrier Coverage
       disability benefits or similar law.                        Form are replaced by the following:
   2. "Bodily injury" sustained by any person while
                                                                  If there is other applicable insurance available
       "occupying" or struck by any vehicle owned by              under one or more policies or provisions of
       the Named Insured or if the Named Insured is               coverage:
       an individual, any "family member", that is not a          a. The maximum recovery under all Coverage
       covered "auto". However, this exclusion does                    Forms or policies combined may equal but
       not apply to an individual Named Insured.                       not exceed the highest applicable limit for
   3. Anyone using a vehicle without a reasonable                      any one vehicle under any Coverage Form
       belief that the person is entitled to do so.                    or policy providing coverage on either a
                                                                       primary or excess basis.
   4. Punitive or exemplary damages.
                                                                  b. Subject to all other provisions of this policy,
   5. "Bodily injury" arising directly or indirectly out               including but not limited to:
       of:
                                                                      (1) Exclusion C.2. of this endorsement;
        a. War, including undeclared or civil war;
                                                                      (2) Paragraph D. Limit Of Insurance of this
       b. Warlike action by a military force, including                    endorsement,
           action in hindering or defending against an
           actual or expected attack, by any                          (3) Paragraph E.1.a. of the Other Insurance
           government, sovereign or other authority                        Condition of this endorsement; and
           using military personnel or other agents; or




Page 2 of 4                           © Insurance Services Office, Inc., 2012                      CA 31041013
         (4) The Two Or More Coverage Forms Or                      Our rights do not apply under this provision
              Policies Issued By Us Condition of this               with respect to damages caused by an
              policy;                                               "accident" with an "underinsured motor vehicle"
         any insurance we provide with respect to a                 ifwe:
         vehicle the Named Insured does not own                     a. Have been given prompt written notice of a
         shall be excess over any other collectible                     tentative settlement between an "insured"
         underinsured motorists insurance providing                     and the insurer of an "underinsured motor
         coverage on a primary basis.                                   vehicle"; and
      c. If the coverage under this Coverage Form                   b. Fail to advance payment to the "insured" in
         is provided:                                                   an amount equal to the tentative settlement
        (1) On a primary basis, we will pay only our                    within 30 days after receipt of notification.
             share of the loss that must be paid                    If we advance payment to the "insured" in an
              under insurance providing coverage on                 amount equal to the tentative settlement within
             a primary basis. Our share is the                      30 days after receipt of notification:
              proportion that our limit of liability bears          a. That payment will be separate from any
             to the total of all applicable limits of                   amount the "insured" is entitled to recover
              liability for coverage on a primary basis.                under the provisions of Underinsured
        (2) On an excess basis, we will pay only our                    Motorists Coverage; and
             share of the loss that must be paid                    b. We also have a right to recover the
             under insurance providing coverage on                      advanced payment.
             an excess basis. Our share is the
             proportion that our limit of liability bears        4. The following condition is added:
             to the total of all applicable limits of               Arbitration
             liability for coverage on an excess basis.             a. If we and an "insured" disagree whether the
   2. Duties In The Event Of Accident, Claim, Suit                     "insured" is legally entitled to recover
      Or Loss in the Business Auto and Motor                           damages from the owner or driver of an
      Carrier Coverage Forms and Duties In The                         "underinsured motor vehicle" or do not
      Event Of Accident, Claim, Offense, Suit,                         agree as to the amount of damages that are
      Loss Or Acts, Errors Or Omissions in the                         recoverable by that "insured", both parties
      Auto Dealers Coverage Form are changed by                        may agree to an arbitration and to be bound
      adding the following:                                            by the results of that arbitration. However,
      a. Promptly notify the police if a hit-and-run                   disputes concerning coverage under this
         driver is involved;                                           endorsement may not be arbitrated. If both
                                                                       parties so agree, then each party will select
      b. Promptly send us copies of the legal papers                   an arbitrator. The two arbitrators will select
         if a "suit" is brought; and                                   a third. If they cannot agree within 30 days,
      c. A person seeking Underinsured Motorists                       either may request that selection be made
         Coverage must also promptly notify us in                      by a judge of a court having jurisdiction.
         writing of a tentative settlement between                     Each party will pay the expenses it incurs
         the "insured" and the insurer of the                          and bear the expenses of the third arbitrator
         "underinsured motor vehicle" and allow-us                     equally.
         to advance payment to that "insured" in an                 b. Unless both parties agree otherwise,
         amount equal to the tentative settlement                      arbitration will take place in the county in
         within 30 days after receipt of notification to               which the "insured" lives. Local rules of law
         preserve our rights against the insurer,                      as to arbitration procedure and evidence
         owner or operator of such "underinsured                       will apply. A decision agreed to by two of
         motor vehicle".                                               the arbitrators will be binding.
   3. Transfer Of Rights Of Recovery Against                 F. Additional Definitions
      Others To Us is changed by adding the
      following:                                                As used in this endorsement:
      If we make any payment and the "insured"                  1. "Family member" means a person related to an
      recovers from another party, the "insured" shall             individual Named Insured by blood, marriage
      hold the proceeds in trust for us and pay us                 or adoption, who is a resident of such Named
      back the amount we have paid.                                lnsured's household, including a ward or foster
                                                                   child.




CA 31 04 10 13                         © Insurance Services Office, Inc., 2012                          Page 3 of 4
   2. "Occupying" means in, upon, getting in, on, out               However, "underinsured motor vehicle" does
      or off.                                                       not include any vehicle:
   3. "Underinsured motor vehicle" means a land                     a. Owned or operated by a self-insurer under
      motor vehicle or "trailer" for which a "bodily                   any applicable motor vehicle law; or
      injury" liability bond or policy applies at the time          b. Designed for use mainly off public roads
      of an "accident", but the amount paid for                        while not on public roads.
      "bodily injury" under that bond or policy to an
      "insured" is not enough to pay the full amount
      the "insured" is legally entitled to recover as
      damages.




Page 4 of 4                            © Insurance Services Office, Inc., 2012                  CA 31 04 10 13
